 



Exhibit 10(a)
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
As amended and restated January 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
 
       
ARTICLE Definitions
    4  
 
       
1.1 Account
    4  
 
       
1.2 Affiliate
    4  
 
       
1.3 Beneficiary
    4  
 
       
1.4 Board of Directors
    4  
 
       
1.5 Category of Common Stock
    4  
 
       
1.6 Committee
    4  
 
       
1.7 Common Stock
    4  
 
       
1.8 Company
    4  
 
       
1.9 Company Representative
    4  
 
       
1.10 Compensation
    5  
 
       
1.11 Disability
    5  
 
       
1.12 Effective Date
    5  
 
       
1.13 Earnings
    5  
 
       
1.14 Employee
    5  
 
       
1.15 Employer
    7  
 
       
1.16 Entry Date
    7  
 
       
1.17 Exempt Loan
    7  
 
       
1.18 Fund or Trust Fund
    7  
 
       
1.19 General Account
    7  
 
       
1.20 Highly Compensated Employee
    7  
 
       
1.21 Hour of Service
    7  

- i -



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
1.22 Member
    10  
 
       
1.23 Normal Retirement Date
    10  
 
       
1.24 One-Year Break in Service
    10  
 
       
1.25 PAYSOP Account
    10  
 
       
1.26 Plan
    10  
 
       
1.27 Suspense Account
    10  
 
       
1.28 Termination of Employment
    10  
 
       
1.29 Trust Agreement
    10  
 
       
1.30 Trustee
    10  
 
       
1.31 Vested Percentage
    10  
 
       
1.32 Year
    11  
 
       
1.33 Year of Membership
    11  
 
       
1.34 Year of Service
    11  
 
       
1.35 Meaning of “Spouse”
    11  
 
       
ARTICLE II Membership
    11  
 
       
2.1 In General
    11  
 
       
2.2 Service with Affiliates
    11  
 
       
2.3 Transfers
    11  
 
       
2.4 Reemployment
    12  
 
       
2.5 Service with Predecessors or Affiliates, or as an Ineligible Employee
    12  
 
       
ARTICLE III Contributions
    13  
 
       
3.1 Source of Contributions
    13  
 
       
3.2 Amount of Contributions
    13  

- ii -



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
3.3 Maximum Limitation
    13  
 
       
3.4 Contributions Conditional
    14  
 
       
ARTICLE IV Accounts
    14  
 
       
4.1 Accounts
    14  
 
       
4.2 Eligibility to Share in Contributions and Forfeitures
    14  
 
       
4.3 Allocation of Contributions and Forfeitures
    15  
 
       
4.4 Crediting the Earnings and Other Amounts Received in Respect of Common Stock
    15  
 
       
4.5 Reallocation of Common Stock
    16  
 
       
4.6 Common Stock Withdrawn from the Suspense Account
    16  
 
       
4.7 Maximum Limitation
    17  
 
       
4.8 Administration of Accounts
    17  
 
       
4.9 Voting of Common Stock
    17  
 
       
4.10 Vesting
    18  
 
       
4.11 Diversification of Investments
    20  
 
       
4.12 Military Service
    22  
 
       
4.13 Notification of Members
    22  
 
       
ARTICLE V Retirement Benefits
    22  
 
       
5.1 Payment of Retirement Benefits
    22  
 
       
ARTICLE VI Termination of Employment
    22  
 
       
6.1 Benefits upon Termination of Employment
    22  
 
       
6.2 Payment of Benefits upon Termination of Employment
    22  
 
       
6.3 Forfeitures
    23  
 
       

- iii -



--------------------------------------------------------------------------------



 

\

Table of Contents
(continued)

              Page
 
       
6.4 Source of Restored Amounts
    24  
 
       
6.5 Irrevocable Forfeitures
    24  
 
       
ARTICLE VII Withdrawal upon Full Vesting
    24  
 
       
7.1 Withdrawal Rights
    24  
 
       
7.2 Distribution
    24  
 
       
7.3 Direct Transfer to Arrow Savings Plan
    24  
 
       
ARTICLE VIII Death Benefits
    25  
 
       
8.1 Death Benefits
    25  
 
       
8.2 Designation of a Beneficiary
    25  
 
       
8.3 Effect of Marriage, Divorce or Annulment, or Legal Separation
    26  
 
       
8.4 Proof of Death
    28  
 
       
8.5 Designation of Method of Distribution
    28  
 
       
8.6 Direct Transfer to Arrow Savings Plan
    28  
 
       
8.7 Undistributed Balance of Terminated Member
    28  
 
       
8.8 Discharge of Liability
    28  
 
       
ARTICLE IX Distribution of Benefits
    28  
 
       
9.1 Form of Distribution of Benefits
    28  
 
       
9.2 Put Options
    29  
 
       
9.3 Minimum Required Distributions
    29  
 
       
9.4 Special Rule for Exempt Loan
    30  
 
       
9.5 Qualified Domestic Relations Orders
    30  
 
       
9.6 Direct Rollover of Eligible Rollover Distributions
    31  

- iv -



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
ARTICLE X Administration of the Plan
    33  
 
       
10.1 Committee
    33  
 
       
10.2 Named Fiduciary
    33  
 
       
10.3 Powers and Discretion of the Named Fiduciary
    33  
 
       
10.4 Advisers
    35  
 
       
10.5 Service in Multiple Capacities
    35  
 
       
10.6 Limitation of Liability; Indemnity
    35  
 
       
10.7 Reliance on Information
    35  
 
       
10.8 Subcommittees, Counsel and Agents
    35  
 
       
10.9 Funding Policy
    36  
 
       
10.10 Proper Proof
    36  
 
       
10.11 Genuineness of Documents
    36  
 
       
10.12 Records and Reports
    36  
 
       
10.13 Recovery of Overpayments
    36  
 
       
ARTICLE XI The Trust Agreement
    36  
 
       
11.1 The Trust Agreement
    36  
 
       
11.2 Rights of the Company
    37  
 
       
11.3 Duties and Responsibilities of the Trustee
    37  
 
       
11.4 Leveraged Purchases
    38  
 
       
ARTICLE XII Amendment
    38  
 
       
12.1 Right of the Company to Amend the Plan
    38  
 
       
12.2 Plan Merger
    38  
 
       
12.3 Amendments Required by Law
    38  

- v -



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
ARTICLE XIII Discontinuance of Contributions and Termination of the Plan
    39  
 
       
13.1 Right to Terminate the Plan or Discontinue Contributions
    39  
 
       
13.2 Manner of Termination
    39  
 
       
13.3 Effect of Termination
    39  
 
       
13.4 Distribution of the Fund
    39  
 
       
13.5 Expenses of Termination
    39  
 
       
ARTICLE XIV Miscellaneous Provisions
    40  
 
       
14.1 Plan Not a Contract of Employment
    40  
 
       
14.2 Source of Benefits
    40  
 
       
14.3 Spendthrift Clause
    40  
 
       
14.4 Merger
    40  
 
       
14.5 Valuation of Common Stock
    40  
 
       
14.6 Inability to Locate Distributee
    41  
 
       
14.7 Payment to a Minor or Incompetent
    41  
 
       
14.8 Doubt as to Right to Payment
    41  
 
       
14.9 Estoppel of Members and Beneficiaries
    41  
 
       
14.10 Claims Procedure
    42  
 
       
14.11 Controlling Law
    42  
 
       
14.12 Separability
    42  
 
       
14.13 Captions
    42  
 
       
14.14 Usage
    42  
 
       
ARTICLE XV Exempt Loans
    42  
 
       
15.1 Application of Article
    42  

- vi -



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
15.2 Use of Proceeds
    43  
 
       
15.3 Non-Recourse Requirement
    43  
 
       
15.4 Permitted Collateral
    43  
 
       
15.5 Default
    43  
 
       
15.6 Release from Encumbrance
    43  
 
       
15.7 Suspense Account
    43  
 
       
15.8 Put Option
    43  
 
       
15.9 Other Terms of Loan
    45  
 
       
ARTICLE XVI Leased Employees
    45  
 
       
16.1 Definitions
    45  
 
       
16.2 Treatment of Leased Employees
    45  
 
       
16.3 Exception for Employees Covered by Plans of Leasing Organization
    46  
 
       
16.4 Construction
    46  
 
       
ARTICLE XVII “Top-Heavy” Provisions
    46  
 
       
17.1 Determination of “Top-Heavy” Status
    46  
 
       
17.2 Provisions Applicable in “Top-Heavy” Years
    48  
 
       
SUPPLEMENT NO. 1
    S1-1  
SUPPLEMENT NO. 2
    S2-1  
SUPPLEMENT NO. 3
    S3-1  
SUPPLEMENT NO. 4
    S4-1  
SUPPLEMENT NO. 5
    S5-1  
SUPPLEMENT NO. 6
    S6-1  

- vii -



--------------------------------------------------------------------------------



 



ARROW ELECTRONICS STOCK OWNERSHIP PLAN
INTRODUCTION
          As used herein, the term “Plan” means the Arrow Electronics Stock
Ownership Plan, initially adopted effective January 1, 1974 (as the Employee
Stock Ownership Plan for the Employees of Arrow Electronics, Inc.) and amended
from time to time. The Plan was amended effective as of January 1, 1977 to
include a TRASOP, and it then comprised: (a) as Part I, the Plan substantially
as in effect theretofore, with changes deemed advisable in light of the adoption
of the TRASOP, and further changes deemed necessary or advisable in order to
comply with applicable law; and (b) Part II, a TRASOP administered by means of
accounts separate from the accounts established pursuant to Part I. Arrow
Electronics, Inc. and its participating subsidiaries adopted and have maintained
the Plan for the purpose of giving eligible employees an interest in the
business of Arrow Electronics, Inc. through indirect stock ownership, with the
benefits and risks attendant upon stock ownership.
          The Plan was further amended and restated effective as of June 1, 1979
and January 7, 1980. Effective as of June 1, 1982, the Plan was amended and
restated to include as Part III a Capital Accumulation Plan administered by
means of accounts separate from the accounts established pursuant to Part I and
Part II. Effective as of January 1, 1983, the Plan was further amended and
restated to make changes in Part II deemed necessary or advisable in order to
comply with the provisions of applicable law that substituted a payroll-based
tax credit employee stock ownership plan (“PAYSOP”) for a TRASOP, and further
changes deemed necessary or advisable in light of the adoption of Part III of
the Plan and of changes in applicable law.
          Pursuant to a restatement dated January 1, 1985, the Plan was further
amended to comply with applicable law and to reflect the adoption by the Company
of two new plans (the “New Plans”), the Arrow Electronics ESOP and the Arrow
Electronics Capital Accumulation Plan, both effective as of January 1, 1984. The
Arrow Electronics ESOP was a qualified stock bonus plan within the meaning of
section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and an employee stock ownership plan as defined in section 4975(e)(7) of the
Code and regulations and rulings thereunder, and section 407(d)(6) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and regulations and
rulings thereunder (an “ESOP”).
          Membership in Parts I and III of the Plan was closed after the Entry
Date of July l, 1983 and no contributions were made to Part I or Part III for
any Year ending after December 31, 1983. Members of the Plan who were eligible
became members of the New Plans as of December 31, 1983. Other eligible
individuals subsequently became members of the New Plans in accordance with the
terms thereof. Part II of the Plan remained open to new Members in accordance
with its terms, but no Company contributions were made to it after that for the
Year ended December 31, 1986. The cessation of contributions was the result of
the termination of the tax credit formerly provided under section 41 of the 1954
Code (and predecessor statutes).

 



--------------------------------------------------------------------------------



 



          The Plan was further amended and restated effective as of the close of
business on December 31, 1988 for the following purposes: (i) to delete Part III
and to transfer all assets and liabilities thereof to a separate plan called the
Arrow Electronics Savings Plan; (ii) to combine Parts I and II and to merge the
Arrow Electronics ESOP into the Plan as thus amended, and to make further
changes deemed necessary or advisable in light of the merger, including changing
the name of the Plan to the Arrow Electronics Stock Ownership Plan; and (iii) to
make changes deemed necessary or advisable to comply with changes in applicable
law, effective on such dates as required by law, and to make other changes
deemed desirable in order to effect the purposes of the Plan. Provisions of this
document having effective dates prior to December 31, 1988 govern Parts I and II
of the Plan as constituted prior thereto and the Arrow Electronics ESOP. The
Plan is designated as an employee stock ownership plan as defined in section
4975(e)(7) of the Code and regulations and rulings thereunder, and is designed
to invest primarily in qualifying employer securities within the meaning of
section 409(1) of the Code.
          The Plan was further amended and restated to incorporate further
amendments adopted through December 28, 1994 in order to make changes deemed
necessary or advisable to comply with changes in applicable law, effective as of
such dates as are required by law, and to make other changes deemed desirable in
order to effect the purposes of the Plan.
          The Plan was further amended and restated February 15, 2002, to
include additional amendments, including those deemed necessary or advisable to
comply with the provisions of the Uruguay Round Agreements Act (also referred to
as GATT), the Small Business Job Protection Act of 1996, the Taxpayer Relief Act
of 1997, the IRS Restructuring and Reform Act of 1998, and the Community Renewal
Tax Relief Act of 2000, as well as other amendments determined by the Company to
be appropriate to further the purposes of the Plan, and to eliminate certain
provisions no longer necessary, including those distinguishing Class Year
Accounts (which have all become fully vested and no longer require separate
accounting) from the General Accounts and most special provisions relating to
PAYSOP Accounts, which are consolidated into General Accounts where applicable
to create a single Account for each Member on and after January 1, 2001.
          On March 17, 2003, the Plan was further amended and restated to effect
certain plan design changes, eliminate additional “deadwood” provisions, and to
reflect the provisions of the Economic Growth and Tax Relief Reconciliation Act
of 2001, effective as of January 1, 2002 or as otherwise expressly set forth or
required by law, provided that clarifications of existing provisions are
effective as of the same dates as the provisions which they clarify. Additional
changes were adopted by amendments dated March 7, 2005, October 24, 2005 (in
order to reflect the change in the automatic cashout provisions), and
September 5, 2005 (directing changes in the definition of “Spouse” and the
effect of divorce or other events on beneficiary designations).
          The Plan is now further amended and restated to include the foregoing
amendments (including the formal and fuller language contemplated by those of
September 5, 2005) and a revision of the definition of “Compensation” approved
by the Management Pension Investment and Oversight Committee on September 17,
2006, and to make changes

- 2 -



--------------------------------------------------------------------------------



 



required or deemed advisable under the Pension Protection Act of 2006. The Plan
as so amended and restated reads as set forth below. References herein to
sections that have been renumbered as a result of any of the foregoing changes
shall, where the context requires, include references to corresponding sections
of the Plan as previously in effect.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
          1.1 Account. A Member’s account established pursuant to Section 4.1.
          1.2 Affiliate. Any of the following:
               1.2.1 Controlled Group Affiliate. Any corporation (other than an
Employer) of which 80% or more of the total combined voting power of all classes
of stock entitled to vote is owned at the time of reference, directly or
indirectly, by the Company, and any other trade or business (other than an
Employer), whether or not incorporated, which, at the time of reference,
controls, is controlled by or under common control with an Employer within the
meaning of section 414(b) or 414(c) of the Code, including any division of an
Employer not participating in the Plan and, for purposes of Section 3.3, section
415(h) of the Code (a “Controlled Group Affiliate”).
               1.2.2 Affiliated Service Groups, etc. Any (a) member of an
affiliated service group, within the meaning of section 414(m) of the Code, that
includes an Employer, or (b) organization aggregated with an Employer pursuant
to section 414(o) of the Code, to the extent required by such sections.
          1.3 Beneficiary. A person or persons entitled pursuant to the Plan to
receive any benefits payable upon or after the death of a Member.
          1.4 Board of Directors. The Board of Directors of the Company or any
duly authorized committee thereof (such as the Compensation Committee).
          1.5 Category of Common Stock. Shares of Common Stock which are treated
as having the same cost or other basis to the Fund are regarded as being of the
same Category of Common Stock. Shares of Common Stock may be assigned to a
Category of Common Stock for this purpose based on the average cost thereof
determined in accordance with applicable regulations.
          1.6 Committee. Effective July 17, 2002, the Management Pension
Investment and Oversight Committee appointed to serve as named fiduciary of the
Plan pursuant to Article X, and prior thereto, the Administrator as defined in
the Plan as then in effect.
          1.7 Common Stock. The common stock of the Company having a par value
of $1.00 per share, or any other common stock into which it may be reclassified.
          1.8 Company. Arrow Electronics, Inc., a New York corporation, and any
company acquiring the business of Arrow Electronics, Inc. and which, within a
reasonable time thereafter, adopts this Plan as of the effective date of such
acquisition.
          1.9 Company Representative. The individuals serving from time to time
as members of the Committee, but acting as the representative of the Company in
exercising the

- 4 -



--------------------------------------------------------------------------------



 



rights of the Company as settlor and plan sponsor. Such individuals shall not be
deemed to be fiduciaries with respect to the Plan when carrying out
responsibilities assigned to the Company Representative under the Plan, even
though, where applicable, the same individuals may be fiduciaries when carrying
out their responsibilities as members of the Committee.
          1.10 Compensation. Gross cash compensation paid by an Employer in any
Year to an Employee while he is a Member of the Plan; provided, however, that if
an Employee becomes a Member on July 1 of any Year (or any other date other than
January 1 of such year), his Compensation for such Year shall be one-half of his
actual gross cash compensation from the Employer for such Year (or otherwise
prorated in such manner as the Committee shall deem appropriate in order to
reflect the portion of such Year during which he was a Member). Compensation
shall not include any payments made pursuant to stock appreciation rights or
otherwise pursuant to any plan for the grant of stock options, stock, or other
stock rights, or expense reimbursements (such as but not limited to relocation
and tuition expense reimbursements and nontaxable car allowances), or salary
continuation or other amounts paid under arrangements entered into on or after
December 1, 2006 or under prior arrangements if paid after March 31, 2007 that
are effectively in the nature of severance pay, but shall include taxable car
allowances. Compensation shall be determined before giving effect to any salary
reduction agreement under the Arrow Electronics Savings Plan (or any other cash
or deferred arrangement described in section 401(k) of the Code) or to any
similar reduction agreement pursuant to any cafeteria plan (within the meaning
of section 125 of the Code) or, effective January 1, 2001, for purposes of
receiving qualified transportation fringe benefits (as described in section
132(f)(4) of the Code). Compensation taken into account for any Member for any
Year beginning on or after January 1, 2002, shall not exceed two hundred
thousand dollars ($200,000), as adjusted from time to time for increases in the
cost of living in accordance with section 401(a)(17) of the Code. If the period
for determining Compensation is a short plan year (i.e., shorter than
12 months), the annual Compensation limit is an amount equal to the otherwise
applicable annual Compensation limit multiplied by a fraction, the numerator of
which is the number of months in the short plan year, and the denominator of
which is 12.
          1.11 Disability. A physical or mental condition which would, upon
proper application, entitle the Member to disability benefits under the Social
Security Act.
          1.12 Effective Date. January 1, 1974.
          1.13 Earnings. Total compensation reportable on Form W-2 actually paid
by all Employers and Affiliates. Earnings shall be determined before giving
effect to any salary reduction agreement under the Arrow Electronics Savings
Plan (or similar contributions under any other cash or deferred arrangement
within the meaning of section 401(k) of the Code) or to any similar reduction
agreement pursuant to any cafeteria plan (within the meaning of section 125 of
the Code) or, effective January 1, 2001, for purposes of receiving
transportation fringe benefits (as described in section 132(f)(4) of the Code).
          1.14 Employee. Any person employed by the Company or any other
Employer, subject to such terms and conditions as may apply to such Employer
pursuant to Section 1.15 and subject also to the following:

- 5 -



--------------------------------------------------------------------------------



 



               1.14.1 An employee who is employed primarily to render services
within the jurisdiction of a union and whose compensation, hours of work, or
conditions of employment are determined by collective bargaining with such union
shall not be an Employee unless the applicable collective bargaining agreement
expressly provides that such employee shall be eligible to participate in this
Plan, in which event, however, he shall be entitled to participate in this Plan
only to the extent and on the terms and conditions specified in such collective
bargaining agreement.
               1.14.2 The board of directors of an Employer may, in its
discretion, determine that individuals employed in a specified division,
subdivision, plant, location or job classification of such Employer shall not be
Employees, provided that any such determination shall not discriminate in favor
of Highly Compensated Employees so as to prevent the Plan from qualifying under
section 401(a) of the Code.
               1.14.3 An individual who performs services for an Employer under
an agreement or arrangement (which may be written, oral, and/or evidenced by the
Employer’s payroll practice) with such individual or with another organization
that provides the services of such individual to the Employer, pursuant to which
such individual is treated as an independent contractor or is otherwise treated
as an employee of an entity other than the Employer, shall not be an Employee,
irrespective of whether such individual is treated as an employee of the
Employer under common-law employment principles or pursuant to the provisions of
section 414(m), 414(n) or 414(o) of the Code.

- 6 -



--------------------------------------------------------------------------------



 



          1.15 Employer. The Company and any subsidiary of the Company which has
adopted the Plan with the approval of the Company, subject to such terms and
conditions as may be imposed by the Company upon the participation in the Plan
of such adopting Employer.
          1.16 Entry Date. Each January 1 and July 1.
          1.17 Exempt Loan. A loan to the Plan (including a purchase by the Plan
on deferred payment terms) which is made by or guaranteed by the Company or
another disqualified person with respect to the Plan. The term “loan,” for
purposes of this Plan, shall include a non-recourse loan by the Company to the
Plan which is repayable only out of contributions by the Company and earnings
described in Section 15.3.
          1.18 Fund or Trust Fund. The trust fund held under the Trust Agreement
pursuant to Section 11.1.
          1.19 General Account. A separate Account maintained for a Member
pursuant to Section 4.1.1 as in effect prior to January 1, 2001.
          1.20 Highly Compensated Employee. A “highly compensated employee” as
defined in section 414(q) of the Code and applicable regulations. Effective
January 1, 1997 “Highly Compensated Employee” means an employee who received
Earnings during the prior Year in excess of $80,000 (as adjusted pursuant to
section 414(q) of the Code) or who was a five percent (5%) owner (as described
in Section 17.1.2(c)) at any time during the current or prior Year.
          1.21 Hour of Service. For all purposes of this Plan, “Hour of Service”
shall mean each hour includible under any of Sections 1.21.1 through 1.21.4,
applied without duplication, but subject to the provisions of Sections 1.21.5
through 1.21.8.
               1.21.1 Paid Working Time. Each hour for which an employee is
paid, or entitled to payment, for the performance of duties for an Employer;
               1.21.2 Paid Or Other Approved Absence. Each regularly scheduled
working hour during a period for which an employee is paid, or entitled to
payment, by an Employer on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including disability
or pregnancy), layoff, jury duty, military duty or leave of absence, or during
any other period of authorized leave if employee returns to employment with the
Employer on the expiration of such leave.
               1.21.3 Military Service. Each regularly scheduled working hour
which would constitute an Hour of Service under Section 1.21.1 or 1.21.2 but for
the employee’s absence for “qualified military service” (as defined in section
414(u) of the Code) (“Military Service”) by the employee, provided that such
employee is entitled to reemployment under such chapter with respect to such
service, and that such employee re-enters the employ of an Employer within the
period during which his reemployment rights are protected by law; and

- 7 -



--------------------------------------------------------------------------------



 



               1.21.4 Back Pay Awards. Each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by an
Employer.
               1.21.5 Crediting Hour of Service. Hours of Service shall be
credited as follows:
                    (a) Paid Working Time. Hours of Service described in
Section 1.21.1 shall be credited to the Year in which the duties were performed;
                    (b) Paid Absence and Military Service. Hours of Service
described in Sections 1.21.2 and 1.21.3 shall be credited to the Year in which
occur the regularly scheduled working hours with respect to which such Hours of
Service are determined, beginning with the first such hours;
                    (c) Back Pay Awards. Hours of Service described in
Section 1.21.4 shall be credited to the Year or Years to which the back pay
award or agreement pertains (rather than to the Year in which the award,
agreement or payment is made).
               1.21.6 Limitations on Hours of Service for Paid Absences.
Notwithstanding any other provision of this Plan, Hours of Service otherwise
required to be credited pursuant to Section 1.21.2 (relating to paid absences),
or Section 1.21.4 (relating to an award or agreement for back pay) to the extent
the award or agreement described therein is made with respect to a period
described in such subsection, shall be subject to the following limitations and
rules:
          (a) 501 Hour Limitation. No more than 501 of such Hours of Service are
required to be credited on account of any single continuous period during which
the Employee performs no duties (whether or not such period occurs in a single
Year);
          (b) Payments Required by Law. An hour for which an Employee is
directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable workmen’s compensation, unemployment
compensation or disability insurance laws;
          (c) Certain Payments Excluded. Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee, or constitutes a
retirement, termination, or other severance pay or benefit; and
          (d) Indirect Payments. A payment shall be deemed to be made by or due
from an Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust, fund, or
insurer, to which the Employer contributes or pays premiums.
               1.21.7 Determinations by Committee. The Committee shall have the
power and final authority:

- 8 -



--------------------------------------------------------------------------------



 



                    (a) To determine the Hours of Service of any individual for
all purposes of the Plan, and to that end may, in its discretion, adopt such
rules, presumptions and procedures permitted by applicable law as it shall deem
appropriate or desirable;
                    (b) Without limiting the generality of the foregoing, to
provide that the regularly scheduled working hours to be credited under
Sections 1.21.2, 1.21.3 and 1.21.4 to an Employee without a regular work
schedule shall be determined on the basis of a 40-hour work week, or an 8-hour
work day, or on any other reasonable basis which reflects the average hours
worked by the Employee or by other Employees in the same job classification over
a representative period of time, provided that the basis so used is consistently
applied with respect to all Employees within the same job classifications,
reasonably defined.
               1.21.8 Monthly Equivalency. An Employee who customarily works for
an Employer for 20 or more hours per week throughout each Year (except for
holidays and vacations) shall be credited with exactly 190 Hours of Service for
each month with respect to which he completes at least one Hour of Service in
accordance with the foregoing provisions of this Section 1.21 (regardless of
whether the number of Hours of Service actually completed in such month exceeds
190), subject to Section 1.21.6.

- 9 -



--------------------------------------------------------------------------------



 



          1.22 Member. Every individual who on December 31, 1988 was a Member of
Part I or Part II of this Plan (as then in effect) or of the Arrow Electronics
ESOP, and every individual who shall have become a Member pursuant to Article II
hereof, and whose Membership shall not have terminated.
          1.23 Normal Retirement Date. The 65th anniversary of a Member’s date
of birth.
          1.24 One-Year Break in Service. A Year in which the individual has no
more than 500 Hours of Service. For purposes of determining whether a One-Year
Break in Service has occurred, an individual who is absent from work by reason
of a “maternity or paternity absence” shall receive credit for the Hours of
Service which would have been credited to such individual but for such absence,
or, in any case in which such Hours cannot be determined, eight Hours of Service
per day of such absence, but in no event more than 501 Hours of Service. Such
Hours of Service shall be credited (a) only in the Year in which the absence
begins if necessary to prevent a One-Year Break in Service in that Year, or
(b) in all other cases, in the following Year. For purposes of this
Section 1.24, “maternity or paternity absence” means an absence from active
employment beginning on or after January 1, 1985 by reason of (a) the
individual’s pregnancy, (b) the birth of a child of the individual, (c) the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for any such child for a
period beginning immediately following such birth or placement. Nothing in this
Plan shall be construed to give an employee a right to a leave of absence for
any reason.
          1.25 PAYSOP Account. A separate Account maintained prior to January 1,
2001 for each Member who at December 31, 1988 had a balance in an account
established for him under Part II of this Plan as in effect prior to the close
of business on December 31, 1988, and earnings thereon.
          1.26 Plan. The Arrow Electronics Stock Ownership Plan, which as
currently in effect is set forth in this instrument.
          1.27 Suspense Account. A suspense account created and maintained
pursuant to Section 15.7.
          1.28 Termination of Employment. A Member’s employment shall be treated
as terminated on the date that he ceases to be an Employee, subject to
Section 2.3.
          1.29 Trust Agreement. The agreement by and between the Company and the
Trustee under which this Plan is funded, as from time to time amended.
          1.30 Trustee. The trustee or trustees from time to time designated
under the Trust Agreement.
          1.31 Vested Percentage. The percentage of a Member’s Account or a
subaccount thereof which is nonforfeitable pursuant to Article IV.

- 10 -



--------------------------------------------------------------------------------



 



          1.32 Year. The period of time commencing with the first day of January
and ending with the last day of December.
          1.33 Year of Membership. With respect to any Member, a Year as of the
end of which an Account (including any predecessor account under this Plan or a
predecessor Plan described in Section 4.1) is or was maintained on behalf of a
Member.
          1.34 Year of Service. A Year during which an employee has not less
than one thousand (1,000) Hours of Service, excluding any Year prior to the Year
in which the employee attained age 18, and any Year disregarded pursuant to
Section 2.4 (relating to the effect of One-Year Breaks in Service).
          1.35 Meaning of “Spouse”. In order to ensure compliance with those
provisions of the Code that limit the term “spouse” to parties to a marriage of
individuals of opposite sex, as required by the Federal Defense of Marriage Act,
1 U.S.C.§ 7, the term “spouse” as used in this Plan shall be limited to an
individual of opposite sex from the Member, effective September 1, 2006.
However, nothing in this Section 1.35 shall limit the ability of any Member to
designate a spouse of the same sex as a Beneficiary in accordance with the same
rules that permit designation of a non-spouse Beneficiary.
ARTICLE II
Membership
          2.1 In General. An Employee who has not previously become a Member
shall become a Member on the first Entry Date coincident with or next following
the later of his reaching age 21 or his completing a consecutive 12-month period
in which he is credited with 1,000 Hours of Service, provided he is then an
Employee. The first consecutive 12-month period taken into account for this
purpose shall start on the date on which he first performs an Hour of Service
described in Section 1.21.1. If an Employee does not complete 1,000 Hours of
Service within that first consecutive 12-month period, the subsequent 12-month
periods shall be Years, beginning with the first Year after such date. An
Employee who starts work on the first business day of a calendar quarter shall
become a Member no later than if he started work on the first day of the
quarter.
          2.2 Service with Affiliates. Solely for the purposes of determining
(a) whether an employee has met the length of service requirement imposed as a
prerequisite for membership in the Plan, or (b) the Hours of Service credited to
an employee under the Plan, service with any Affiliate shall be treated as
service with an Employer. Notwithstanding any other provision of this Plan, a
Member shall be eligible to share in contributions and forfeitures under the
Plan only with respect to Compensation paid by an Employer for service as an
Employee (as distinguished from service for any Affiliate).
          2.3 Transfers.

- 11 -



--------------------------------------------------------------------------------



 



               2.3.1 Transfer to Eligible Employment. If an individual is
transferred to employment eligible for membership in this Plan from employment
with an Affiliate or with an Employer in a position not so eligible, he shall
become a Member on the later of (a) the date of such transfer, or (b) the Entry
Date on which he would have become a Member if his prior employment by the
Employer or Affiliate had been in a position eligible for membership in the
Plan.
               2.3.2 Transfer to Affiliate or Ineligible Employment. If a Member
is transferred to employment with (a) an Affiliate or (b) an Employer in a
position ineligible for membership in the Plan, he shall not be deemed to have
retired or terminated his employment for the purposes of the Plan until such
time as he is employed neither by an Employer nor by any Affiliate. Such a
Member shall be eligible to share in contributions and forfeitures under the
Plan for the Year of such transfer, provided that he remains an employee of an
Employer or any Controlled Group Affiliate as of the last day of that Year, or
he ceased to be such an employee during the Year by reason of death or
Disability, or on or after attainment of his Normal Retirement Date, but he
shall not be eligible to share in contributions or forfeitures for subsequent
Years unless and until he returns to employment as an Employee in a position not
excluded from active membership pursuant to Section 1.12. For purposes of this
Section 2.3.2, for any period after a Member’s Vested Percentage in his Account
is 100%, “Affiliate” shall not include an organization described only in
Section 1.3.2.
          2.4 Reemployment. If a Member whose Account is not vested in whole or
in part, or an employee who has not become a Member, terminates employment and
is subsequently rehired after five or more consecutive One-Year Breaks in
Service, and the number of such consecutive One-Year Breaks in Service exceeds
the number of Years in which he had not less than one thousand (1,000) Hours of
Service (excluding Years disregarded by a prior application of this Section 2.4
or any corresponding provision of the Plan as previously in effect), he shall
upon rehire be treated as a new employee for all purposes of this Plan and all
Hours of Service and Years of Service previously credited shall thereafter be
disregarded for all purposes. In all other cases, an employee who is rehired
shall retain credit for his prior Hours of Service and Years of Service in
determining both eligibility to become a Member and vesting, and if previously a
Member, shall qualify as a Member immediately upon rehire as an Employee; and
any such employee who meets the age and service requirements for Membership in
this Plan as of an Entry Date during a period of absence from employment shall
become a Member upon the termination of such absence if he is then an Employee.
          2.5 Service with Predecessors or Affiliates, or as an Ineligible
Employee.
               2.5.1 In determining when an Employee shall become a Member and
such Employee’s Hours of Service and Years of Service, employment with (i) one
or more predecessors of an Employer or Affiliate or (ii) a corporation or other
entity which was not an Employer or Affiliate at the time of reference but which
later became such, shall not be taken into account except as otherwise provided
in Section 2.5.2 or any Supplement.
               2.5.2 In determining when an Employee shall become a Member and
such Employee’s Hours of Service and Years of Service, employment with or
severance from (i) one or more predecessors of an Employer or Affiliate or
(ii) a corporation or other entity which

- 12 -



--------------------------------------------------------------------------------



 



was not an Employer or Affiliate at the time of reference but which later became
such, shall be treated as employment with or severance from an Employer or
Affiliate to the extent required by law or to the extent determined by the
Company Representative in its discretion exercised in a manner that does not
discriminate in favor of Highly Compensated Employees.
ARTICLE III
Contributions
          3.1 Source of Contributions. All contributions to the Fund will be
made by the Employers. Contributions by Members shall not be required or
permitted. The Company may, in its discretion, make the contribution to the Fund
required of any other Employer hereunder, as agent for such Employer.
          3.2 Amount of Contributions. For each Year that the Plan is in effect,
the Company and each other Employer shall contribute to the Fund such amount (if
any) as the Board of Directors shall determine in its sole discretion. The
Company may make the contribution so determined for any other Employer as agent
for and on behalf of such Employer. Such contributions shall be transferred to
the Trustee in cash or in Common Stock, as the Board of Directors shall
determine, from time to time during the Year, or after the close of the Year,
but within the time prescribed by law for the filing of the Company’s federal
income tax return for such Year; provided, however, that if the amounts so
contributed shall be determined to be less than the amount required by the
preceding sentence, the Board of Directors or the Company Representative may, in
its discretion, direct that all or a portion of the forfeitures under
Section 6.3 that have not been previously allocated to Members be applied to
meet all or a portion of any such shortfall in the amount contributed. Any
forfeitures not so applied shall be allocated at the end of the Year of
forfeiture as provided in Section 4.3.
          3.3 Maximum Limitation. The following provisions shall apply effective
January 1, 2002, notwithstanding any provision of Article IV to the contrary:
               3.3.1 Maximum Limitation. Subject to the provisions of
Section 3.3.2, the contributions and forfeitures allocated to a Member’s Account
under this Plan for any Year, when added to (a) the contributions and
forfeitures allocable to his account under the Arrow Electronics Savings Plan or
under any other plan (or portion thereof) of any Employer or any of its
Affiliates subject to section 415(c) of the Code, (b) employee contributions
under all such plans (or portions thereof) but not including rollover
contributions, loan repayments or repayments of prior distributions upon
exercise of buy-back rights, and (c) amounts described in section 419A(d)(2) of
the Code (relating to post-retirement medical benefits of key employees) or
allocated to a pension plan individual medical account described in section
415(l) of the Code, to the extent includible for purposes of section 415(c)(2)
of the Code, shall not exceed the lesser of (a) $40,000 (as adjusted pursuant to
section 415(d) of the Code) or (b) 100% of the Member’s Earnings for such Year.
Employer and employee contributions taken into account as Annual Additions shall
include “excess contributions” as defined in section 401(k)(8)(B) of the Code,
“excess aggregate contributions” as defined in section 401(m)(6)(B) of the Code,
and “excess deferrals” as described in section 402(g) of the Code (to the extent
such excess deferrals are not

- 13 -



--------------------------------------------------------------------------------



 



distributed to the employee before the April 15 following the taxable year of
the employee in which such deferrals were made), regardless of whether such
amounts are distributed or forfeited. Notwithstanding the foregoing, for any
Year that this Plan satisfies all of the requirements of section 4l5(c)(6) of
the Code, the provisions of this Section 3.3.1, shall be applied by disregarding
(y) any contributions for a Year which are applied to the payment of interest on
a loan incurred for the purpose of acquiring Common Stock and are charged
against a Member’s Account, and (z) forfeitures of Common Stock that was
acquired with the proceeds of a loan. For purposes of this Section 3.3.1,
forfeitures of Common Stock shall be valued as of the day of reallocation, i.e.,
December 31 of such Year.
               3.3.2 Adjustment of Limitation. The limitation described in
Section 3.3.1 shall be applied taking into account the special rule in section
415(c)(6) of the Code.
               3.3.3 Valuation of Common Stock from Suspense Account. For
purposes of this Section 3.3, shares of Common Stock that are withdrawn from the
Suspense Account in any Year by reason of Employer contributions for such Year
(and allocable to a Member’s Account as of the last day of such Year in
accordance with Section 4.6) shall be taken into account in an amount equal to
the lesser of (a) the amount of such Employer contributions, or (b) the fair
market value of such shares as of the last day of such Year.
          3.4 Contributions Conditional. Notwithstanding any other provisions of
the Plan or the Trust Agreement, all contributions under the Plan are
conditioned on the deductibility of such contributions under section 404(a) of
the Code for the taxable year for which contributed, and on initial
qualification of the Plan under section 401(a) of the Code.
ARTICLE IV
Accounts
          4.1 Accounts. The Committee shall maintain an account or accounts for
each Member, in which the number of shares or fractions of a share (to the
nearest one-hundredth) allocated to each Member shall be recorded Each Member’s
General Account as constituted prior to January 1, 2001 shall be credited with
(a) the balance (if any) as of December 31, 1988 in the Member’s account under
Part I of this Plan as then in effect, (b) the balance (if any) as of
December 31, 1988 in the Member’s account under the Arrow Electronics ESOP,
(c) contributions and forfeitures allocated to the Member pursuant to
Section 4.3 after December 31, 1988, and prior to January 1, 2001, (d) the
balance in the Member’s PAYSOP Account as of December 31, 2000 (if any), and
(e) future earnings in respect of Common Stock credited to the General Account.
Effective as of January 1, 2001 all such accounts are consolidated into a single
Account for each Member, which shall include the Member’s General Account and
PAYSOP Account as previously constituted, and which shall be credited with
contributions and forfeitures allocated pursuant to Section 4.3 after
December 31, 2000 and with future earnings in respect of Common Stock credited
to such Account.
          4.2 Eligibility to Share in Contributions and Forfeitures.
Notwithstanding any other provision of this Plan, a Member shall be eligible to
share in contributions or forfeitures for

- 14 -



--------------------------------------------------------------------------------



 



a Year (a “Participating Member”) only if he has not less than 1,000 Hours of
Service during such Year; provided, however, that if such Member retires at or
after Normal Retirement Date or, effective January 1, 2002, his “Early
Retirement Date” as defined in Section 4.3, suffers Disability or dies during
such Year, the 1,000 Hours of Service requirement shall be pro-rated.
          4.3 Allocation of Contributions and Forfeitures. As of the last day of
each Year, the Common Stock contributed for that Year, or purchased with cash
contributions for that Year, or attributable to forfeitures for that Year, shall
be allocated to the Accounts of all Members who are Employees as of the last day
of that Year or whose employment terminated during that Year (a) at or after
attaining either their Normal Retirement Date or effective for Members retiring
on or after January 1, 2002, their “Early Retirement Date” (which shall be the
first date on which they are at least age 60 and have completed at least 10
Years of Service), or (b) on account of death or Disability, and are
Participating Members. Such Common Stock shall be allocated in the ratio which
the Compensation of each Participating Member bears to the total Compensation of
all Participating Members for such Year. In allocating forfeitures of Common
Stock, the Committee shall allocate each Category of Common Stock
proportionately to the Accounts of each Member to whom forfeited Common Stock is
allocated.
          4.4 Crediting the Earnings and Other Amounts Received in Respect of
Common Stock. All distributions (except distributions of Common Stock) received
in respect of Common Stock previously allocated to Members’ Accounts, including,
without limitation, cash dividends, shall, to the extent not applied toward
payment of an Exempt Loan in accordance with Section 15.3, be applied to the
purchase of Common Stock which shall be credited to the Accounts of Members in
proportion to the amount of Common Stock held in such Accounts when such
distributions accrued. All distributions (except distributions of Common Stock)
received in respect of Common Stock not previously allocated to Members’
Accounts, but subsequently allocated as of the close of the Year, shall, to the
extent not applied toward payment of an Exempt Loan in accordance with
Section 15.3, be applied to the purchase of Common Stock which shall be credited
to the Accounts of Participating Members (as defined in Section 4.2) as of the
end of the Year in proportion to the crediting of such unallocated Common Stock
to Members’ Accounts at the end of the Year, except as otherwise provided in
Section 4.7. Distributions with respect to which there is an ex-dividend date
shall be deemed to accrue on the first day on which the Common Stock sells
ex-dividend.
          In the event that the distribution received in respect of Common Stock
previously allocated to Members’ Accounts is additional Common Stock, such
additional Common Stock shall be allocated to the Accounts of Members in
proportion to the amount of Common Stock in their Accounts when the right to
such additional Common Stock accrues.
          In the event that the distribution received in respect of Common Stock
not previously allocated to Members’ Accounts, but subsequently allocated as of
the close of the Year, is additional Common Stock, such additional Common Stock
shall be allocated to the Accounts of Participating Members in proportion to the
allocation at the end of the Year of such previously unallocated Common Stock,
except as otherwise provided in Section 4.7.

- 15 -



--------------------------------------------------------------------------------



 



          All distributions received in respect of Common Stock held in the
Suspense Account and not allocated to Members’ Accounts at or before the close
of the Year, to the extent not applied toward repayment of an Exempt Loan in
accordance with Section 15.3, shall (unless made in the form of Common Stock) be
applied to the purchase of Common Stock, and the Common Stock so purchased (or
distributed) shall be credited to the Accounts of Participating Members as of
the end of the Year in the proportion in which they are eligible to share in
Employer contributions for such Year as provided in Section 4.3 except as
otherwise provided in Section 4.7.
          Distributions described in this Section 4.4 may not be used to pay an
Exempt Loan except to the extent permitted under Section 15.3. To the extent so
used, the foregoing provisions of this Section 4.4 shall not apply, and such
distributions shall be treated as applied to purchase the Common Stock withdrawn
from the Suspense Account by reason of such payment, and such Common Stock shall
be allocated as provided in Section 4.6.
          4.5 Reallocation of Common Stock. Common Stock once allocated to the
Account of a Member shall not be reallocated to the Account of any other Member
except as follows:
               4.5.1 Forfeited Common Stock. Common Stock forfeited by Members
shall be reallocated as provided in Section 4.3.
               4.5.2 Cash Distributed In Lieu of Common Stock. In the event that
the Trustee distributes cash in lieu of a fractional share of Common Stock in a
Member’s Account, this Common Stock shall, for purposes of allocation to the
Accounts of other Members, be treated as having been purchased by the Trustee
during the Year in which such distribution is made for the amount so distributed
in cash. However, the Common Stock so allocated by the Trustee shall remain in
the same Category of Common Stock in the Accounts of the Members to whom
reallocated as it was in the Account of the Member to whom previously allocated.
          4.6 Common Stock Withdrawn from the Suspense Account. Common Stock
withdrawn from the Suspense Account for any Year pursuant to Section 15.7 shall
be allocated as of the last day of such Year among Members in the following
manner:
               4.6.1 Employer Contributions. To the extent that such Common
Stock was withdrawn from the Suspense Account by reason of Employer
contributions for such Year, or by reason of earnings on Plan assets held in the
Suspense Account and not allocated to Members’ Accounts on or before the end of
such Year, such Common Stock shall be allocated among Participating Members for
such Year in the proportion in which they are eligible to share in Employer
contributions for such Year as provided in Section 4.3.
               4.6.2 Income on Common Stock. To the extent that such Common
Stock was withdrawn from the Suspense Account by reason of dividends or other
distributions on Common Stock allocated to Members’ Accounts on or before the
last day of such Year, such Common Stock shall be allocated among Members in
proportion to their respective interests in the Common Stock in respect of which
such dividends or other distributions were made, in the manner provided in
Section 4.4.

- 16 -



--------------------------------------------------------------------------------



 



          4.7 Maximum Limitation. If the total allocation to a Member’s Account
in any one Year under Section 4.3 and (with respect to allocations of earnings
and other amounts received in respect of Common Stock not previously allocated
to Members’ Accounts) Section 4.4 and Section 4.6.1 would exceed the limitations
set forth in Section 3.3, such excess shall be used to reduce contributions
(including allocation of any forfeitures) for such Member in the next Year and
each succeeding Year if necessary; provided, if the Member is not covered by
this Plan at the end of the Year, the portion exceeding the limitations set
forth in Section 3.3 shall be held by the Trustee in escrow (with the Plan as
beneficiary) to be allocated to the Members’ Accounts in the next succeeding
Year or Years in the manner set forth in Section 4.3, and in proportion to the
Compensation for such later Year or Years, as soon as permitted after giving
effect to Section 3.3. Any distributions or other earnings received for any Year
on assets remaining in such escrow as of the close of such Year shall also be
held in such escrow. In the event of a termination of the Plan, unallocated
amounts held in such escrow shall be allocated to the extent possible under this
Article IV for the Year of termination. Any amount remaining in such escrow upon
termination of the Plan shall then be returned to the Company or other Employer,
notwithstanding any other provision of the Plan or Trust Agreement.
          4.8 Administration of Accounts. Contributions, forfeitures and Common
Stock withdrawn from the Suspense Account shall be allocated annually as of the
close of each Year. All other allocations provided for in this Article IV shall
be made quarterly, semi-annually or annually, as directed by the Committee.
          4.9 Voting of Common Stock.
               4.9.1 Members’ Rights. Each Member shall have the right to direct
the Trustee as to the manner in which shares of Common Stock allocated to his
Account are to be voted. The Company shall furnish the Trustee and the Members
with notices and information statements when voting rights are to be exercised,
in such time and manner as may be required by applicable law and the Company’s
Certificate of Incorporation and By-Laws. Such statements shall be substantially
the same for Members as for holders of Common Stock in general. The Member may,
in his discretion, grant proxies for the exercise of his voting rights under
this Section 4.9 in accordance with proxy provisions of general application. The
Trustee shall vote such Common Stock in accordance with the direction of the
Member or, if permitted by the Member, in its sole discretion. Fractional shares
of Common Stock allocated to Members’ Accounts shall be combined to the largest
number of whole shares and voted by the Trustee to reflect to the extent
possible the voting direction of the Members holding fractional shares.
               4.9.2 Vote by Trustee. Any Common Stock held in escrow under
Section 4.7 or in the Suspense Account under Section 15.7, or otherwise not
allocated to a Member’s Account at the time of reference, and any Common Stock
with respect to which a Member (or his Beneficiary) has voting rights under this
Section 4.9 that are not timely and properly exercised, may be voted by the
Trustee in its sole discretion. Whenever the Trustee may vote any Common Stock
in its sole discretion under this Section 4.9, the Trustee shall do so in a
manner that the Trustee judges to be in the best interest of the Members and
their Beneficiaries. This may include, if the Trustee judges it appropriate, the
voting of such Common

- 17 -



--------------------------------------------------------------------------------



 



Stock so as to reflect the voting directions given by the Members with respect
to Common Stock with respect to which they have voting rights under this
Section 4.9.
               4.9.3 Rights of Beneficiaries. All rights of Members under this
Section 4.9 shall, upon the death of a Member, be exercisable by such Member’s
Beneficiary until such time as the Member’s Account shall have been fully
distributed to such Beneficiary.
               4.9.4 Tender Offers, etc. In the event of a tender offer for
Common Stock, the rules set forth above (with such modifications as may be
appropriate to reflect the difference between a vote and a response to an offer)
shall govern the response by the Trustee. Accordingly, the Trustee shall make
appropriate arrangements for the Members (or their Beneficiaries) to be
furnished with information provided by the offeror or others to holders of
Common Stock in connection with the offer and advise the Members (or their
Beneficiaries) that the Trustee will respond to the offer with respect to Common
Stock allocated to each Member’s Account in accordance with timely instructions
provided by the Member (or Beneficiary) to an agent appointed by the Trustee for
the purpose in accordance with the procedures prescribed by the Trustee. For any
Common Stock with respect to which a Member (or Beneficiary) fails to provide
such instructions, and any Common Stock not allocated to a Member’s Account, the
Trustee shall either respond to the offer in such manner as it deems prudent and
in the best interests of the Members and their Beneficiaries or appoint an
independent fiduciary (who may serve as a named fiduciary, an investment manager
within the meaning of section 3(38) of ERISA, or co-trustee for such purpose).
The Trustee shall also be entitled in its discretion to appoint an independent
fiduciary to vote shares of Common Stock with respect to which no voting
instructions are timely received by the agent appointed by the Trustee in
accordance with applicable procedures, or which are not allocated to Members’
Accounts, in the event of a proxy contest or similar major matter requiring a
vote by Members.
          4.10 Vesting.
               4.10.1 Normal Retirement, Disability or Death. Upon a Member’s
Termination of Employment on account of death or Disability, or upon his
attainment of his Normal Retirement Date (or any higher age) while employed by
an Employer or an Affiliate, his Account shall have a Vested Percentage of 100%.
               4.10.2 Vesting Schedule. Upon a Member’s Termination of
Employment for a reason other than death, retirement at or after his Normal
Retirement Date, or Disability, he shall be entitled to receive the Vested
Percentage of the balance in his Account, determined on the basis of the
Member’s Years of Service, as follows:
     The portion of a Member’s Account attributable to contributions for Plan
Years beginning on or after January 1, 2007 (“post-2006 Account”) shall vest as
follows:

          Years of Service   Vested Percentage
Less than 2 years
    0 %
2 years but less than 3
    20 %
3 years but less than 4
    40 %

- 18 -



--------------------------------------------------------------------------------



 



         
4 years but less than 5
    60 %
5 or more years
    100 %

- 19 -



--------------------------------------------------------------------------------



 



The portion of a Member’s Account attributable to contributions for Plan Years
ending prior to January 1, 2007 shall vest as follows:

          Years of Service   Vested Percentage
5 or more
    100 %
less than 5
    0 %

Notwithstanding the foregoing, a Member who had a vested or partially vested
account under Part I of the Plan on January 1, 1984, or who had a PAYSOP Account
transferred to his Account as of January 1, 2001, shall have a Vested Percentage
of 100%, without regard of his actual Years of Service.
          4.11 Diversification of Investments.
               4.11.1 Definitions. For purposes of this Section 4.11, “Qualified
Member” means a Member who has attained age 55 and who has completed 10 Years of
Membership in the Plan, and “Qualified Election Period” means the six-Year
period beginning the Year in which the Member first becomes a Qualified Member.
               4.11.2 Election by Qualified Member. Effective January 1, 2002,
if the fair market value of the Common Stock ever allocated to the Accounts of a
Qualified Member exceeds $500 at the end of a Year in such Member’s Qualified
Election Period, then all shares of Common Stock acquired by the Plan and ever
allocated to the Accounts of the Qualified Member shall be subject to a
diversification election within 90 days of such Year-end and within 90 days of
the end of each remaining Year in the Qualified Member’s Qualified Election
Period. Within each such 90-day period except the last one, the Qualified Member
shall be permitted to direct the Plan to transfer to the Arrow Electronics
Savings Plan a number of shares up to (a) 25% of the total number of shares of
Common Stock acquired by the Plan and ever allocated to the Accounts of the
Qualified Member on or before the last day of the Year just ended, less (b) the
number of such shares previously distributed, transferred, or diversified
pursuant to an election made under this Section 4.11.2. In the last election
permitted to a Qualified Member, “50%” shall be substituted for “25%” in clause
(a) of the preceding sentence. The Qualified Member’s direction to the Plan
shall be given in such manner and at such time as the Committee shall prescribe.
               4.11.3 Additional Diversification. The Committee may in its
discretion permit Qualified Members to direct the Plan to diversify, in the
manner set out in Section 4.11.2, a number of shares greater than the number
specified in such Section; provided, that any such additional diversification
shall be made available to Qualified Members in a manner that does not
discriminate in favor of Highly Compensated Employees.
               4.11.4 Transfer of Account. Whenever a Qualified Member makes an
election pursuant to Section 4.11.2, the Committee shall within 90 days of the
end of the Qualified Member’s 90-day election period sell the number of shares
for which diversification has been elected and transfer the proceeds, net of
brokerage fees, to the Qualified Member’s

- 20 -



--------------------------------------------------------------------------------



 



rollover contributions account in the Arrow Electronics Savings Plan. In lieu of
such a sale, the Committee may credit the Qualified Member with cash derived
from contributions or dividends in an amount equal to the value of such shares,
and apply the cash to the Arrow Electronics Savings Plan as though it were sale
proceeds. If the Qualified Member has no account under the Arrow Electronics
Savings Plan, he shall be required to open one prior to the transfer from this
Plan. The Member shall direct in accordance with procedures established by the
Committee the transfer of the proceeds of diversification to his rollover
contributions account in the Arrow Electronics Savings Plan, where it shall
initially be invested according to the instructions that he shall give with
respect to such transfer.
               4.11.5 Recharacterization of Diversification Election. Effective
January 1, 2002, if a Member makes an election pursuant to Section 4.11.2, but
such Member is not a Qualified Member as defined in Section 4.11.1, then the
Member will be deemed not to have made an election pursuant to this Section 4.11
and to have instead made an election pursuant to Section 7.3.

- 21 -



--------------------------------------------------------------------------------



 



          4.12 Military Service. Effective December 12, 1994, notwithstanding
any provisions of this Plan to the contrary, contributions and service credit
will be provided with respect to Military Service (as defined in Section 1.21.3)
to the extent required by Chapter 43 of Title 38 of the United States Code
(USERRA) and in accordance with section 414(u) of the Code.
          4.13 Notification of Members. Annually, after all allocations required
hereunder for each Year have been made, the Committee shall provide each Member
with a statement of the amount of Common Stock in his Account.
ARTICLE V
Retirement Benefits
          5.1 Payment of Retirement Benefits. A Member who terminates employment
on or after his Normal Retirement Date shall be entitled to receive in a single
distribution the entire amount of Common Stock in his Account as of the date on
which he actually retires, which right shall be nonforfeitable upon his Normal
Retirement Date. Any amounts credited to his Account as of the last day of the
Year in which he retires shall also be distributed to him. Pending distribution,
the Member’s Account shall be credited with additional Common Stock (if any)
creditable thereto pursuant to Section 4.4 or 4.6.2.
ARTICLE VI
Termination of Employment
          6.1 Benefits upon Termination of Employment.
               6.1.1 Disability Benefits. Upon a Member’s Termination of
Employment on account of Disability, he shall be 100% vested in the amount of
Common Stock in his Account as of the date on which his Disability occurs, and
shall be entitled to receive the total balance in his Account. Any amounts
credited to his Account as of the last day of the Year in which his Disability
occurs shall also be distributed to him.
               6.1.2 Other Terminations. Upon a Member’s Termination of
Employment for reasons other than death, retirement at or after his Normal
Retirement Date, or Disability, the Member shall be entitled to receive the
Vested Percentage of the balance of his Account as determined under Section
4.10.2.
          6.2 Payment of Benefits upon Termination of Employment.
               6.2.1 In General. Subject to the provisions of Section 9.4, the
benefits distributable to a Member pursuant to this Article VI on Termination of
Employment shall be distributed in a single distribution no later than
December 31 of the Year following the Year in which he terminates employment,
provided, that if the total vested balance of a Member’s Account as of
December 31 of the year of Termination of Employment exceeds $5,000, such

- 22 -



--------------------------------------------------------------------------------



 



Member’s benefits shall not be distributed without the Member’s written consent
until required pursuant to Section 9.3. Except as the Member otherwise elects,
expressly or by failure to request distribution after receipt of notice advising
of the right to so elect, distribution shall in all events commence no later
than 60 days after the close of the Year in which the Member attains age 65 (or
termination of employment, if later), except to the extent that the Common Stock
to be so distributed has not yet been acquired by the Fund. Pending
distribution, a Member’s Account shall be credited with additional Common Stock
(if any) creditable thereto pursuant to Section 4.4 or 4.6.2. If the
nonforfeitable balance of a Member’s Account is zero, the Member shall be deemed
to have received a single-sum distribution of such nonforfeitable balance upon
his Termination of Employment. The nonvested portion of the Account of a Member
who is deemed to have received a single-sum distribution of his nonforfeitable
balance under this Section 6.2.1 shall be forfeited pursuant to Section 6.3.
               6.2.2 Notice Period. Distribution may commence less than 30 days
after the notice required under Treas. Reg. section 1.411(a)-11(c) provided
that: (a) the Committee clearly informs the Member that the Member has a right
to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (b) the Member, after receiving the notice,
affirmatively elects a distribution.
          6.3 Forfeitures.
               6.3.1 Termination with no Vesting. In the event that a Member
upon Termination of Employment has no vested interest in his or her Account, the
Member’s entire Account shall be forfeited on the last day of the calendar
quarter (last day of the Year for forfeitures occurring prior to January 1,
2004) coincident with or next following the date of his or her Termination of
Employment, unless he or she is reemployed prior to such date. If the Member has
been so reemployed, no portion of the Member’s Account shall be forfeited on
such day. If the Member is reemployed by an Employer or Affiliate after such a
forfeiture but before incurring five consecutive One-Year Breaks in Service, the
previously forfeited balance in the Member’s Account (including both whole and
fractional shares) shall be restored.
               6.3.2 Termination with Partial Vesting. In the event that a
Member upon Termination of Employment is partially vested in his or her
“post-2006 Account” (as defined in Section 4.10.2), the non-vested portion of
the terminated Member’s Account shall be forfeited upon the distribution of the
vested portion of the Member’s Account. If such a Member is reemployed by an
Employer or Affiliate before incurring five consecutive One-Year Breaks in
Service, the forfeited balances (including both whole and fractional shares)
shall be restored to the Member’s Account, and the Member shall resume his or
her place on the respective vesting schedules set forth in Section 4.10.2.
However, the Member’s vested interest in his or her post-2006 Account after
restoration of the non-vested balance therein shall be expressed by the formula:
X=P(A + D) – D
where X is the Member’s vested balance in the post-2006 Account; P is the
Member’s Vested Percentage in his or her post-2006 Account determined under
Section 4.10.2 without regard to

- 23 -



--------------------------------------------------------------------------------



 



this sentence; A is the amount of the balance of such Account after restoration;
and D is the amount of the distribution (expressed in whole and fractional
shares) previously made in respect of the Member’s post-2006 Account.
               6.3.3 Application of Forfeitures. All forfeitures shall be
applied in accordance with Section 3.2 to the extent so determined by the Board
of Directors or the Company Representative, and any balance of such forfeitures
not so applied shall be reallocated among the remaining Members as provided in
Article IV.
          6.4 Source of Restored Amounts. The restoration of a portion of any
Account shall be made from forfeitures occurring at the end of the calendar
quarter (end of the Year for forfeitures occurring prior to January 1, 2004) in
which such restoration occurs, and if necessary, by a special Employer
contribution made for that purpose.
          6.5 Irrevocable Forfeitures. The unvested portion of a Member’s
Account shall be irrevocably forfeited if he incurs five consecutive One-Year
Breaks in Service, and shall not be restored thereafter notwithstanding any
reemployment of the Member.
ARTICLE VII
Withdrawal upon Full Vesting
          7.1 Withdrawal Rights. If a Member’s Account has a Vested Percentage
of 100%, he may withdraw, at such time and in such manner as the Committee shall
prescribe, any portion thereof not to exceed one-half of the balance of such
Account. No more than one withdrawal under this Article VII may be made in any
l2-month period, and no more than two such withdrawals may be made in any
60-month period. Notwithstanding the foregoing, shares of Common Stock acquired
with the proceeds of an Exempt Loan may not be withdrawn prior to the close of
the Year in which the Exempt Loan is repaid in full. The restriction imposed by
the immediately preceding sentence and the restriction to no more than two
withdrawals in any 60-month period do not apply to “Qualified Members” during
their “Qualified Election Periods” (as such terms are defined in Section 4.11).
          7.2 Distribution. Except for transfers to the Arrow Electronics
Savings Plan described in Section 7.3, distribution upon a withdrawal pursuant
to Section 7.1 (whether made directly to the Member or in a direct rollover to
an individual retirement arrangement or other eligible retirement plan) shall be
made in whole shares of Common Stock, and effective December 19, 2003, cash in
lieu of any fractional shares, if applicable.
          7.3 Direct Transfer to Arrow Savings Plan. If a Member directs that a
withdrawal under this Article VII be transferred under Section 9.6 as a direct
rollover to the Arrow Electronics Savings Plan (the “Savings Plan”), the
Committee shall sell the number of shares designated by such Member and transfer
the proceeds in cash, net of brokerage fees and any other direct expenses
arising from such sale, to the Savings Plan. Such sale shall be made in
accordance with procedures established by the Committee, and within 90 days
after the Committee receives such a direction from a Member. The amounts so
transferred shall be held

- 24 -



--------------------------------------------------------------------------------



 



and invested in accordance with the procedures established under the Savings
Plan for rollover contributions.
ARTICLE VIII
Death Benefits
          8.1 Death Benefits. In the event of the death of a Member prior to his
Termination of Employment, the amount of Common Stock in his Account as of the
date of his death shall be distributed to his Beneficiary. Any amounts credited
to the deceased Member’s Account as of the last day of the Year in which he dies
shall also be distributed to his Beneficiary. Both of these distributions shall
be made not later than December 31 of the Year following the Year in which the
Member’s death occurs, except to the extent that the Common Stock in respect of
which distribution is to be made has not yet been acquired by the Fund;
provided, that if the Member had attained his Normal Retirement Date prior to
his death, distribution shall be made not later than 60 days following the close
of the Year in which his death occurs unless his Beneficiary elects otherwise.
Notwithstanding the foregoing, if the Beneficiary is the Member’s spouse,
distribution shall be made within 90 days of the Member’s death if reasonably
practicable and otherwise as soon as practicable unless the spouse elects
otherwise. Pending distribution, the deceased Member’s Account shall be credited
with additional Common Stock (if any) creditable thereto pursuant to Section 4.4
and Section 4.6.2, and his Beneficiary shall be entitled to vote the Common
Stock in his Account pursuant to Section 4.9.3.
          8.2 Designation of a Beneficiary.
               8.2.1 Designation of Beneficiary. Subject to the further
provisions of this Section 8.2, each Member may designate, at such time and in
such manner as the Committee shall prescribe, a Beneficiary or Beneficiaries
(who may be any one or more members of his family or any other persons,
executor, administrator, any trust, foundation or other entity) to receive any
benefits distributable hereunder to his Beneficiary after the death of the
Member as provided herein. Such designation of a Beneficiary or Beneficiaries
shall not be effective for any purpose unless and until it has been filed by the
Member with the Committee, provided, however, that a designation mailed by the
Member to the Committee prior to death and received after his death shall take
effect upon such receipt, but prospectively only and without prejudice to any
payor or payee on account of any payments made before receipt by the Committee.
               8.2.2 Spouse as Presumptive Beneficiary. Notwithstanding
Section 8.2.1 (but subject to the provisions of Section 8.3), a Member’s sole
Beneficiary shall be his surviving spouse, if the Member has a surviving spouse,
unless the Member has designated another Beneficiary with the written consent of
such spouse (in which consent such Beneficiary is specified by name or class,
and the effect of such designation is acknowledged) witnessed by a notary public
or Plan representative. Any such consent shall be irrevocable. The Committee
may, in its sole discretion, waive the requirement of spousal consent if the
Member is legally separated or if the Committee is satisfied that the spouse
cannot be located, or if the Member can

- 25 -



--------------------------------------------------------------------------------



 



show by court order that he has been abandoned by the spouse within the meaning
of local law, or if otherwise permitted under applicable regulations.
               8.2.3 Change of Beneficiary. A Member may, from time to time in
such manner as the Committee shall prescribe, change his designated Beneficiary
or Beneficiaries, but any such designation which has the effect of naming a
person other than the surviving spouse as sole Beneficiary is subject to the
spousal consent requirement of Section 8.2.2.
               8.2.4 Failure to Designate. If a Member has failed effectively to
designate a Beneficiary to receive the Member’s death benefits, or a Beneficiary
previously designated has predeceased the Member and no alternative designation
has become effective, such benefits shall be distributed to the Member’s
surviving spouse, if any, or if no spouse survives the Member, to the Member’s
estate.
          8.3 Effect of Marriage, Divorce or Annulment, or Legal Separation.
This Section 8.3 shall be effective in determining the identity of a
Participant’s Beneficiary at any time on or after September 1, 2006. In
accordance with Section 1.35 but subject to the following provisions of this
Section 8.3, the term “spouse” for purposes of this Article VIII means the
individual to whom the Member is married on the date of reference, determined
under applicable state law, except than no individual of the same gender as the
Member shall be deemed such a spouse. Notwithstanding the foregoing:
          8.3.1 If a court of competent jurisdiction has issued a legal
separation order, the parties to whom that order pertains shall not be deemed to
be married to each other, even if their marriage has not been annulled or
terminated by divorce; provided, however, that to the extent that a Qualified
Domestic Relations Order as defined in Section 9.5 (“QDRO”) specifies that a
former spouse (or legally separated spouse) of the Member is to be treated as
the Member’s spouse, such specified former spouse (or legally separated
individual) shall be treated as the Member’s spouse under the Plan to the extent
required in such QDRO, to the exclusion of any subsequent spouse.
          8.3.2 Except to the extent otherwise provided in an applicable QDRO, a
designation of the Member’s spouse as Beneficiary will automatically be
cancelled if the marriage terminates by divorce or is annulled or such a legal
separation order is issued unless the designation clearly states that the
individual named as Beneficiary is to continue as such following termination of
the marriage or such separation.
          8.3.3 Nothing herein shall prohibit a spouse from disclaiming the
benefit to which he or she would otherwise be entitled as the Member’s sole
Beneficiary, in whole or in part, in which event the Beneficiary with respect to
the interest so disclaimed shall be determined as if the spouse had predeceased
the Member.
          8.3.4 Upon the marriage of a Member, any designation of Beneficiaries
made by the Member prior to the date of the marriage shall become null and void
as of the date of the marriage. Subsequent divorce, legal separation or
dissolution of the marriage shall not reinstate any designation that became null
and void as of the date of such marriage. Notwithstanding the foregoing, none of
the Employer, the Trustee or Committee, nor any other

- 26 -



--------------------------------------------------------------------------------



 



fiduciary, shall be liable for, and each of them shall be fully protected, as to
amounts paid to one or more Beneficiary(ies) of the Member subsequent to the
marriage of the Member and after the death of the Member, but prior to their
receipt of effective written notification of the marriage.

- 27 -



--------------------------------------------------------------------------------



 



          8.4 Proof of Death. The Committee may require such proof of death and
such evidence of the right of any person to receive all or part of the death
benefit of a deceased Member as the Committee may deem desirable. The
Committee’s determination of the fact of death of a Member and of the right of
any person to receive distributions as a result thereof shall be conclusive upon
such Member and all persons having or claiming any right in the Fund on account
of such Member.
          8.5 Designation of Method of Distribution. Notwithstanding
Section 8.1, a Member (or, after his death, his Beneficiary) may direct the
Committee to cause any distribution in respect of his account following his
death to be paid in installments over a period not to exceed five years, by
filing with the Committee a designation of method of payment in such form as may
be prescribed or approved by the Committee.
          8.6 Direct Transfer to Arrow Savings Plan. Effective March 17, 2003, a
Beneficiary may direct that all or a portion of his interest in a deceased
Member’s account be transferred directly to the Arrow Electronics Savings Plan
(the “Savings Plan”). Upon such election by a Beneficiary, the Committee shall
sell the number of shares designated by the Beneficiary and transfer the
proceeds in cash, net of brokerage fees and any other direct expenses arising
from such sale, to the Savings Plan. Such sale shall be made in accordance with
procedures established by the Committee, and within 90 days after the Committee
receives such a direction from a Beneficiary. The amounts so transferred shall
be held and invested in accordance with the procedures established by the
Committee under the Savings Plan.
          8.7 Undistributed Balance of Terminated Member. In the event that a
Member shall terminate employment with a vested balance in his Account and shall
die prior to the complete distribution of such vested balance, the undistributed
portion of such vested balance shall be distributed to his Beneficiary, in the
manner provided for in the foregoing provisions of this Article VIII.
Notwithstanding the foregoing, the Committee and Trustee shall be fully
protected in making distribution in the name of any such Member prior to the
Trustee’s receiving actual notice of the death of such Member, and no
Beneficiary of a deceased Member shall have any interest in such Member’s vested
Account balances to the extent that any such distribution shall have been made.
          8.8 Discharge of Liability. If distribution in respect of a Member’s
Account is made to a person reasonably believed by the Committee or his delegate
(taking into account any document purporting to be a valid consent of the
Member’s spouse, or any representation by the Member that he is not married) to
properly qualify as the Member’s Beneficiary under the foregoing provisions of
this Article VIII, the Plan shall have no further liability with respect to such
account (or the portion thereof so distributed).
ARTICLE IX
Distribution of Benefits
          9.1 Form of Distribution of Benefits. A Member or Beneficiary who is
eligible for a benefit as provided herein shall receive distribution thereof in
Common Stock, with

- 28 -



--------------------------------------------------------------------------------



 



a cash payment in lieu of any fractional share of Common Stock. The Trustee may,
however, distribute whole shares of Common Stock which are made up of fractions
of various Categories of Common Stock. The Committee shall apprise the
distributee of the basis to the Fund of the Common Stock (and fractions of
Common Stock in the event that the whole shares of Common Stock distributed are
made up of fractions having different bases) distributed to him.
          9.2 Put Options. All Common Stock distributed by the Plan shall be
subject to the provisions of Section 15.8 as if it were acquired with the
proceeds of an Exempt Loan. No put option may be granted with respect to any
Common Stock under this Plan except as provided in this Section 9.2 and in
Section 15.8.
          9.3 Minimum Required Distributions.
               9.3.1 Governing Regulations. Notwithstanding any provisions of
the Plan to the contrary, with respect to distributions made for calendar years
beginning on January 1, 2001 and 2002, the Plan will apply the minimum
distribution requirements of section 401(a)(9) of the Code, including the
incidental death benefit requirement, in accordance with the regulations under
section 401(a)(9) that were proposed on January 17, 2001, and for calendar years
beginning on or after January 1, 2003, in accordance with the regulations under
section 401(a)(9) published on April 17, 2002, as amended and supplemented on
June 15, 2004.
               9.3.2 Required Beginning Date. Distribution of benefits for
Members who are not 5% owners (as described in Section 17.1.2(c)) must begin by
April 1 of the calendar year following the later of (a) the calendar year in
which the Member reaches age 70-1/2, and (b) the calendar year in which the
Member terminates employment. However, if a Member is a 5% owner during the Year
in which he reaches age 70-1/2, distribution of the Member’s benefit must begin
by April 1, of such year.
               9.3.3 Subsequent Distributions. If a Member receives a single sum
distribution pursuant to Section 9.3.1 or 9.3.2, any shares of Common Stock
subsequently allocated to the Member’s Account shall be distributed to the
Member as soon as practicable after the end of the Year for which such
allocation is made.
               9.3.4 Delay of Payment. Notwithstanding any provisions to the
contrary contained in this Plan, in the event that the amount of a payment
required to commence on the date otherwise determined under this Plan cannot be
ascertained by such date, or if it is not possible to make such payment on such
date because the Committee has been unable to locate the Member (or, in the case
of a deceased Member, his Beneficiary) after making reasonable efforts to do so,
a payment retroactive to such date may be made no later than 60 days after the
earliest date on which the amount of such payment can be ascertained under this
Plan or the date on which the Member (or Beneficiary) is located, whichever is
applicable.

- 29 -



--------------------------------------------------------------------------------



 



          9.4 Special Rule for Exempt Loan. In the case of Common Stock acquired
with the proceeds of an Exempt Loan, no distribution shall be required pursuant
to Article VI until the close of the Year in which the loan is repaid in full.
          9.5 Qualified Domestic Relations Orders.
               9.5.1 Definition. For purposes of this Section 9.5.1, “Qualified
Domestic Relations Order” means any judgment, decree or order (including
approval of a property settlement) made pursuant to a state domestic relations
law (including a community property law) which relates to the provision of child
support, alimony payments or marital property to a spouse, former spouse, child
or other dependent of a Member and which creates or recognizes the existence of
a right of (or assigns such a right to) such spouse, former spouse, child or
other dependent (the “Alternate Payee”) to receive all or a portion of the
benefits payable with respect to a Member under the Plan. A Qualified Domestic
Relations Order must clearly specify the amount or percentage of the Member’s
benefits to be paid to the Alternate Payee by the Plan (or the manner in which
such amount or percentage is to be determined). A Qualified Domestic Relations
Order (a) may not require the Plan (i) to provide any form or type of benefits
or any option not otherwise provided under the Plan, (ii) to pay benefits to an
Alternate Payee under such order which are required to be paid to another
Alternate Payee under another such order previously filed with the Plan, or
(iii) to provide increased benefits (determined on the basis of actuarial
equivalents), but (b) may require payment of benefits to the Alternate Payee
under the order (i) at any time after the date of the order, (ii) as if the
Member had retired on the date on which such payment is to begin under such
order (taking into account only the benefits in which the Participant is then
vested) and (iii) in any form in which such benefits may be paid to the Member.
               9.5.2 Distributions. The Committee shall recognize and honor any
judgment, decree or order entered on or after January 1, 1985 under a state
domestic relations law which the Committee determines to be a Qualified Domestic
Relations Order in accordance with such reasonable procedures to determine such
status as the Committee shall establish. Without limitation of the foregoing,
the Committee shall notify a Member and the person entitled to benefits under a
judgment, decree or order which purports to be a Qualified Domestic Relations
Order of (a) the receipt thereof, (b) the Plan’s procedures for determining
whether such judgment, decree or order is a Qualified Domestic Relations Order
and (c) any determination made with respect to such status. During any period
during which the Committee is determining whether any judgment, decree or order
is a Qualified Domestic Relations Order, any amount which would have been
payable to any person pursuant to such order shall be separately accounted for
pending payment to the proper recipient thereof. Any such amount, as so
adjusted, shall be paid to the person entitled to such payment under any such
judgment, decree or order if the Committee determines such judgment, decree or
order to be a Qualified Domestic Relations Order within 18 full calendar months
commencing with the date on which the first payment would be required to be made
under such judgment, decree or order. If the Committee is unable to make such a
determination within such time period, payment under the Plan shall be as if
such judgment, decree or order did not exist and any such determination made
after such time period shall be applied prospectively only.

- 30 -



--------------------------------------------------------------------------------



 



               9.5.3 Alternate Payee’s Beneficiary. In the event that an
Alternate Payee is entitled under a Qualified Domestic Relations Order to
designate a Beneficiary for the Alternate Payee’s interest in the Plan and fails
to do so or such designation fails to be effective (such as by reason of the
prior death of the designated individual and the absence of any effective
alternative designation), the Alternate Payee’s Beneficiary with respect to such
interest shall be the Alternate Payee’s estate.
          9.6 Direct Rollover of Eligible Rollover Distributions.
Notwithstanding any provisions of this Plan that would otherwise limit a
Distributee’s election under this Section 9.6, a Distributee may elect, at the
time and in the manner prescribed by the Committee, to have any portion of an
Eligible Rollover Distribution paid in a Direct Rollover directly to an Eligible
Retirement Plan specified by the Distributee.
               9.6.1 Definitions. For purposes of this Section 9.6, the
following terms shall have the meanings specified below, effective January 1,
2002:
                    9.6.1.1 Eligible Rollover Distribution. Any distribution of
all or any portion of the balance to the credit of a Distributee under the Plan,
except that an Eligible Rollover Distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequent than annual) made for the life (or life expectancy) of the Distributee
or the joint lives (or life expectancies) of the Distributee and the
Distributee’s Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; the portion of any distribution that is not includible in gross
income, unless the conditions of Section 9.6.5 are satisfied; any deemed
distribution occurring upon the Member’s Termination of Employment under which
the Member’s account balance is offset by the amount of an outstanding Plan
loan; and any hardship withdrawal.
                    9.6.1.2 Eligible Retirement Plan. An individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
section 403(a) of the Code, another employer’s qualified trust described in
section 401(a) of the Code, an annuity contract described in section 403(b) of
the Code, or an eligible deferred compensation plan described in section 457(b)
of the Code maintained by a State, a political subdivision of a State, or any
agency or instrumentality of a State or political subdivision of a State and
which agrees to separately account for amounts transferred into such plan from
this Plan, that accepts a Distributee’s Eligible Rollover Distribution.
                    9.6.1.3 Distributee. A Member, a Member’s surviving Spouse
or a Member’s Spouse or former Spouse who is the Alternate Payee under a
Qualified Domestic Relations Order (as defined in section 414(p) of the Code and
Section 9.6.1). Effective January 1, 2007, the term “Distributee” shall include
a non-spouse Beneficiary who is an individual or is treated as such under
applicable regulations, but a direct rollover by such a Beneficiary may be made
only to an individual retirement plan described in section 408(a) or (b) of the
Code, and which is established in a manner (including title) that identifies it
as an IRA with respect to both the deceased participant and the individual
Beneficiary.

- 31 -



--------------------------------------------------------------------------------



 



                    9.6.1.4 Direct Rollover. A payment by the Plan to an
Eligible Retirement Plan specified by a Distributee, in the manner prescribed by
the Committee.
               9.6.2 Limitation. No more than one Direct Rollover may be elected
by a Distributee for each Eligible Rollover Distribution.
               9.6.3 Default Procedures. If a Member (or other Distributee, if
applicable) does not make a timely election whether or not to directly roll over
his Eligible Rollover Distribution within a reasonable period permitted by the
Committee for making such election, such distribution shall be made directly to
the Member (or other Distributee, if applicable). Notwithstanding the foregoing,
effective March 28, 2005, such Eligible Rollover Distributions made to a Member
prior to Normal Retirement Date that exceed $1,000 in value but do not exceed
$5,000 will be automatically rolled over to an IRA in accordance with
Section 9.6.4.
               9.6.4 Automatic Distribution of Small Accounts. If, upon
Termination of Employment, the value of a Member’s vested interest in his
Account does not exceed $5,000, and such Member does not make a timely election
under this Section 9.6 to make a Direct Rollover, the vested balance in the
Member’s Account shall be distributed to the Member in accordance with
Section 6.2. Notwithstanding the foregoing, for distributions to a Member on or
after March 28, 2005 and prior to the Member’s Normal Retirement Date, in the
event that the distribution exceeds $1,000 in value or amount but does not
exceed $5,000, and the Member does not make an election whether or not to make a
Direct Rollover of his distribution within the time and in the manner prescribed
by the Committee, if the value or amount of the distribution remains no more
than $5,000 at the date on which distribution is to be made, the Committee shall
direct the Trustee to sell all of the shares of Common Stock in the Member’s
Account and transfer the proceeds in cash, net of brokerage fees and any other
direct expenses arising from such sale, to an individual retirement account
selected by the Committee and meeting the requirements for the “safe harbor”
regulations issued by the Department of Labor, 29 C.F.R. section 2520.404a-2 (or
any corresponding successor regulations). Such sale of shares and transfer shall
be made in accordance with procedures established by the Committee, and may, if
the Committee so directs, be effected through application of the shares to meet
purchase requirements of the Plan then outstanding.
               9.6.5 After-Tax Employee Contributions. An Eligible Rollover
Distribution may include after-tax employee contributions if the Eligible
Retirement Plan is either:
                    (a) an individual retirement account described in section
408(a) of the Code or an individual retirement annuity described in section
408(b) of the Code; or
                    (b) an annuity plan described in section 403(a) of the Code
or another employer’s qualified trust described in section 401(a) of the Code,
which agrees to separately account for such after-tax employee contributions
(and the earnings thereon).

- 32 -



--------------------------------------------------------------------------------



 



ARTICLE X
Administration of the Plan
          10.1 Committee. The provisions of this Article X are effective
July 17, 2002. The Corporate Governance Committee of the Board of Directors
shall appoint a Management Pension Investment and Oversight Committee (the
“Committee”), which shall consist of not less than three persons to serve at the
pleasure of the Corporate Governance Committee of the Board of Directors. Any
vacancy on the Committee, arising for any reason whatsoever, shall be filled by
the Corporate Governance Committee of the Board of Directors. The Committee
shall hold meetings upon such notice, at such place or places, at such time or
times and in such manner (including meetings in which members may participate
through teleconferencing or similar means) as it may from time to time
determine. A majority of the members of the Committee at the time in office
shall constitute a quorum for the transaction of business, and action by a
majority of those present at any meeting at which a quorum is present shall
constitute action by the Committee. The Committee may also act without a meeting
by instrument in writing signed by a majority of the members of the Committee,
or by one or more members to whom the Committee has previously delegated the
authority to take such action. Effective September 21, 2004, the Compensation
Committee of the Board of Directors shall succeed to the duties of the Corporate
Governance Committee under this Section 10.1.
          10.2 Named Fiduciary. The named fiduciary under the Plan shall be the
Committee, which shall have authority to control and manage the operation and
administration of the Plan except that the Committee shall have no authority or
responsibility with respect to those matters which under any applicable trust
agreement, insurance policy or similar contract are the responsibility, or
subject to the authority, of the Trustee, any insurance company or similar
organization. The members of the Committee shall have the right, by written
instrument executed by them or otherwise, to allocate fiduciary responsibilities
among themselves, and any one or more of such members may designate other
persons to carry out fiduciary or other responsibilities under the Plan.
          10.3 Powers and Discretion of the Named Fiduciary. The Committee shall
have all powers and discretion necessary or helpful for carrying out its
responsibilities, including, without limitation, the power and complete
discretion:
                    (a) to establish such rules or procedures as it may deem
necessary or desirable;
                    (b) to employ such persons as it shall deem necessary or
desirable to assist in the administration of the Plan;
                    (c) to determine any question arising in the administration,
interpretation and application of the Plan, including without limitation
questions of fact and of construction;

- 33 -



--------------------------------------------------------------------------------



 



                    (d) to correct defects, rectify errors, supply omissions,
clarify ambiguities, and reconcile inconsistencies to the extent it deems
necessary or desirable to effectuate the Plan or preserve qualification of the
Plan under section 401(a) of the Code;
                    (e) to decide all questions relating to eligibility and
payment of benefits hereunder, including, without limitation, the power and
discretion to determine the eligibility of persons to receive benefits
hereunder;
                    (f) to establish procedures for determining whether a
domestic relations order is a qualified domestic relations order (“QDRO”) as
described in Section 9.5 and for complying with any such QDRO;
                    (g) to direct the Trustee with respect to benefits payable
under the Plan (including, without limitation, the persons to be paid or methods
of payment) and all distributions of the assets of the Fund;
                    (h) to make a determination as to the rights of any person
to a benefit and to afford any person dissatisfied with such determination the
right to an appeal;
                    (i) to determine the character and amount of expenses that
are properly payable by the Plan as reasonable administration expenses, and to
direct the Trustee with respect to the payment thereof (including, without
limitation, the persons to be paid and the method of payment);
                    (j) to compromise or settle claims against the Plan and to
direct the Trustee to pay amounts required in any such settlements or
compromise; and
                    (k) to determine the method of making corrections necessary
or advisable as a result of operating defects in order to preserve qualification
of the Plan under section 401(a) of the Code pursuant to procedures of the
Internal Revenue Service applicable in such cases (such as those set forth in
Revenue Procedure 2006-27 and similar guidance).
The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law. The expenses of the Committee
and all other expenses of the Plan shall be paid by the Fund to the extent not
paid by the Company, and such expenses shall include any expenses authorized by
the Board of Directors as necessary or desirable in the administration of the
Plan.

- 34 -



--------------------------------------------------------------------------------



 



          10.4 Advisers. Any named fiduciary under the Plan, and any fiduciary
designated by a named fiduciary to whom such power is granted by a named
fiduciary under the Plan, may employ one or more persons to carry out such
responsibilities as may be specified by such fiduciary and to render advice with
regard to any responsibility such fiduciary has under the Plan.
          10.5 Service in Multiple Capacities. Any person or group of persons
may serve in more than one fiduciary capacity with respect to the Plan.
          10.6 Limitation of Liability; Indemnity.
               10.6.1 Except as otherwise provided by law, if any duty or
responsibility of any person serving as a named fiduciary has been allocated or
delegated to any other person in accordance with any provision of this Plan,
then such fiduciary shall not be liable for any act or omission of such other
person in carrying out such duty or responsibility.
               10.6.2 Except as otherwise provided by law, no person who is a
member of the Committee or is an employee, director or officer of any Employer
who is a fiduciary under the Plan or the trust thereunder, or otherwise has
responsibility with respect to administration of the Plan or trust, shall incur
any liability whatsoever on account of any matter connected with or related to
the Plan or trust or the administration thereof, unless such person shall have
acted in bad faith or been guilty of willful misconduct or gross negligence in
respect of his duties, actions or omissions in respect of the Plan or trust.
               10.6.3 The Company shall indemnify and save harmless each
Committee member and each employee, director or officer of any Employer serving
as a trustee or other fiduciary from and against any and all loss, liability,
claim, damage, cost and expense which may arise by reason of, or be based upon,
any matter connected with or related to the Plan or trust or the administration
thereof (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or in settlement of any such claim
whatsoever), unless such person shall have acted in bad faith or been guilty of
willful misconduct or gross negligence in respect of his duties, actions or
omissions in respect of the Plan or trust.
          10.7 Reliance on Information. The Committee and any Employer and its
officers, directors and employees shall be entitled to rely upon all tables,
valuations, certificates, opinions and reports furnished by any accountant,
trustee, insurance company, counsel or other expert who shall be engaged by an
Employer or the Committee, and the Committee and any Employer and its officers,
directors and employees shall be fully protected in respect of any action taken
or suffered by them in good faith in reliance thereon, and all action so taken
or suffered shall be conclusive upon all persons affected thereby.
          10.8 Subcommittees, Counsel and Agents. The Committee may appoint from
its members such subcommittees (of one or more such members), with such powers,
as the Committee shall determine. The Committee may employ such counsel
(including legal counsel, who may be counsel for the Company or an Employer),
accountants, and agents and such clerical and other services as either may
require in carrying out the provisions of the Plan, and may

- 35 -



--------------------------------------------------------------------------------



 



charge the fees, charges and costs resulting from such employment as an expense
to the Fund to the extent not paid by the Company. Unless otherwise required by
law, persons employed by the Committee as counsel, or as its agents or
otherwise, may include members of the Committee, or employees of the Company.
Persons serving on the Committee, or on any such subcommittee shall be fully
protected in acting or refraining to act in accordance with the advice of legal
or other counsel.
          10.9 Funding Policy. The funding policy and method of the Plan shall
consist of the receipt of contributions and the investment thereof pursuant to
the provisions of the Plan, taking into account the objectives of the Plan as
stated in the Introduction.
          10.10 Proper Proof. In any case in which an Employer or the Committee
shall be required under the Plan to take action upon the occurrence of any
event, they shall be under no obligation to take such action unless and until
proper and satisfactory evidence of such occurrence shall have been received by
them.
          10.11 Genuineness of Documents. The Committee, and any Employer and
its respective officers, directors and employees, shall be entitled to rely upon
any notice, request, consent, letter, telegram or other paper or document
believed by them or any of them to be genuine, and to have been signed or sent
by the proper person, and shall be fully protected in respect of any action
taken or suffered by them in good faith in reliance thereon.
          10.12 Records and Reports. The Committee shall maintain or cause to be
maintained such records, as it deems necessary or advisable in connection with
the administration of the Plan.
          10.13 Recovery of Overpayments. Without limiting the generality of the
Committee’s power and discretion under Section 10.3(d) to rectify errors and
supply omissions, in the event that the Committee determines that overpayments
have been made to a Member or his spouse or Beneficiary, the Committee shall
take such steps as it shall deem appropriate under the relevant facts and
circumstances to recover such payments, with or without interest, and in case
repayment is not otherwise made, to offset the amount to be recovered against
subsequent payments otherwise becoming due to or in respect of such Member,
spouse or Beneficiary at such time and to such extent as it shall deem
appropriate.
ARTICLE XI
The Trust Agreement
     11.1 The Trust Agreement. Effective July 17, 2002, the Committee, on behalf
of itself and each other Employer, shall have power to appoint and remove a
Trustee and to enter into or amend a Trust Agreement with the Trustee providing
for the establishment of a Fund hereunder. The Trust Agreement shall be deemed
to form a part of this Plan, and any and all rights which may accrue to any
person under this Plan shall be subject to all the terms and provisions of such
Trust Agreement. Copies of the Trust Agreement shall be filed with the

- 36 -



--------------------------------------------------------------------------------



 



Committee and, upon reasonable application and notice, shall be made available
for inspection by any Member.
     11.2 Rights of the Company. Except as otherwise expressly provided in the
Trust Agreement or in Section 4.7, upon the transfer by an Employer of any money
or assets to the Fund, all interest of the Employer therein shall cease and
terminate, legal title to such Fund shall be vested absolutely in the Trustee
and no part of the Fund or income therefrom shall be used for or diverted to
purposes other than the exclusive benefit of the Members and their Beneficiaries
as provided herein; provided, however, that:
                    (a) A contribution that is made by an Employer by a mistake
of fact may be returned to the Employer upon its request within one year after
the payment of the contribution; and
                    (b) A contribution that is conditioned upon its
deductibility under section 404(a) of the Code may be returned to the Employer
upon its request, to the extent that the contribution is disallowed as a
deduction, within one year after such disallowance.
          11.3 Duties and Responsibilities of the Trustee. The Trustee will hold
and invest all funds as provided herein and in the Trust Agreement. The Trustee
will make, at the direction of the Committee, all payments to Members and their
Beneficiaries.
          The Trustee shall invest the assets in the Fund in the Common Stock of
the Company. Notwithstanding the foregoing, the Trustee may make such short-term
fixed income investments as it shall deem necessary to hold (i) cash
contributions pending investment in Common Stock when such contributions are
made prior to settlement of trades, (ii) amounts deemed necessary or advisable
to fund the distribution in respect of fractional shares of Common Stock in
accordance with Section 7.2 or rollovers into a “safe harbor” individual
retirement account under Section 9.6.4, and (iii) the proceeds of sales of
Common Stock pending transfer of such proceeds to the Arrow Electronics Savings
Plan in accordance with Sections 4.11.4, 7.3, and 8.5 or to such a safe harbor
individual retirement account.
          The Trustee shall not be required to make any payment of benefits or
distributions out of the Fund, or to allocate or reallocate any amounts, except
upon the written direction of the Committee. The Trustee shall not be charged
with knowledge of any action by the Board of Directors or of the termination of
employment, retirement, Disability or death of any Member, unless it shall be
given written notice of such event by the Committee.

- 37 -



--------------------------------------------------------------------------------



 



          11.4 Leveraged Purchases. The Trustee shall be entitled to borrow
funds for the purpose of purchasing Common Stock, either from the Company or
from shareholders of the Company. Any such loan that is an Exempt Loan shall
comply with the provisions of Article XV.
ARTICLE XII
Amendment
          12.1 Right of the Company to Amend the Plan. The Company shall have
the right at any time and from time to time to amend any or all of the
provisions of this Plan by resolution of the Board of Directors, by action of
the Compensation Committee of the Board of Directors, or effective July 17,
2002, by action of the Company Representative, and all Employers and Members
(and their Beneficiaries) shall be bound thereby. Except as provided in
Section 12.3, no such amendment shall authorize or permit any part of the Fund
to be used for or diverted to purposes other than for the exclusive benefit of
the Members and their Beneficiaries, nor shall any amendment reduce any amount
then credited to the individual accounts of any Member, reduce any Member’s
vested interest in his account, or affect the rights, duties and
responsibilities of the Trustee without his written consent.
          12.2 Plan Merger. The Plan may be amended in accordance with
Section 12.1 to provide for the merger of the Plan, in whole or in part, or a
transfer of all or part of its assets, into or to any other qualified plan
within the meaning of section 401(a) of the Code, including such a merger or
transfer in lieu of a distribution which might otherwise be required under the
Plan. In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other plan, each Member shall be entitled to a benefit
immediately after the merger, consolidation or transfer (if such other plan then
terminated) which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then been terminated).
          12.3 Amendments Required by Law. All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time, (a) to
qualify the Plan under section 40l(a) of the Code and the regulations and
rulings thereunder, (b) to continue the Plan as so qualified, (c) to qualify the
Plan as an employee stock ownership plan within the meaning of section
4975(e)(7) of the Code and the regulations and rulings thereunder, and within
the meaning of section 407(d)(6) of ERISA and the regulations and rulings
thereunder, (d) to comply with any other provision of law. Accordingly,
notwithstanding any other provision of this Plan, the Company may amend, modify
or alter the Plan with retroactive effect in any respect or manner necessary to
qualify the Plan under section 40l(a) of the Code, to continue the Plan as so
qualified, to meet the aforementioned statutory requirements or to comply with
any other provision of applicable law.

- 38 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
Discontinuance of Contributions
and Termination of the Plan
          13.1 Right to Terminate the Plan or Discontinue Contributions. The
Employers have established the Plan with the bona fide intention and expectation
that from year to year they will be able to and will deem it advisable to make
contributions as herein provided. In any given Year, however, the board of
directors of an Employer may determine that circumstances make it impossible or
inadvisable for the Employer to make contributions in respect of that Year. The
failure of such board of directors to authorize contributions in respect of any
Year shall not constitute a termination of the Plan. However, the Company
reserves the right to terminate the Plan or completely discontinue contributions
thereto at any time, with respect to any or all Employers hereunder.
          13.2 Manner of Termination. In the event the Board of Directors
decides it is impossible or inadvisable to continue the Plan, the Board of
Directors shall have the power to terminate the Plan by appropriate resolution.
A certified copy of such resolution or resolutions shall be delivered to the
Committee, and as soon as possible thereafter the Committee shall deliver to the
Trustee a copy of the resolution or resolutions and shall give appropriate
notice to the Members.
          13.3 Effect of Termination. In the event of the complete or partial
termination (within the meaning of section 411(d)(3) of the Code) of the Plan or
a complete discontinuance of contributions by the Employers, the rights of all
affected Members to their Accounts as of the date of such termination or such
complete discontinuance of contributions shall be fully vested and
nonforfeitable (within the meaning of section 411 of the Code and regulations
thereunder). After the date of a complete termination specified in the
resolution or resolutions adopted by the Board of Directors, the Employers shall
make no further contributions under the Plan. In the event of a complete
discontinuance of contributions without a termination of the Plan, the Committee
shall remain in existence and all provisions of the Plan shall remain in force
which are necessary in the opinion of the Committee, other than the provisions
for contributions, and the Fund shall remain in existence and all provisions of
the Trust Agreement shall remain in force which are necessary in the sole
opinion of the Committee, other than provisions relating to contributions.
          13.4 Distribution of the Fund. In the event of a termination of the
Plan, the Trustee shall apply each Member’s account to the benefit of such
Member (or his Beneficiary) in accordance with the instructions of the
Committee. Except as specifically provided in Section 4.7 or 11.2 or in the
Trust Agreement, no assets will revert from the Fund to any Employer.
          13.5 Expenses of Termination. In the event of the complete or partial
termination of the Plan, the expenses incident thereto shall be a prior claim
and lien upon the assets of the Fund, and shall be paid or provided for prior to
the distribution of any benefits pursuant to such termination.

- 39 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
Miscellaneous Provisions
          14.1 Plan Not a Contract of Employment. Neither the establishment of
the Plan created hereby, nor any amendment thereof, nor the creation of any fund
or account, nor the payment of any benefits hereunder, shall be construed as
giving to any Member or other person any legal or equitable right against any
Employer, any officer or employee thereof, the Board of Directors or any member
thereof, the Committee, or any Trustee, except as provided herein and under no
circumstances shall the terms of employment of any Member be in any way affected
hereby.
          14.2 Source of Benefits. All benefits payable under the Plan shall be
paid or provided for solely from the Fund and the Employers assume no liability
or responsibility therefor. The Employers are under no legal obligation to make
any contributions to the Fund. No action or suit shall be brought by any
Employee or Beneficiary, or by any Trustee, against any Employer for any such
contribution.
          14.3 Spendthrift Clause. Except as may be otherwise required by a
“qualified domestic relations order” (as defined in section 414(p) of the Code),
or by other applicable law recognized as a permitted exception to this provision
by section 401(a)(13) of the Code and regulations thereunder, no benefit or
payment under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, whether
voluntary or involuntary, and no attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be valid, nor shall
any such benefit or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to such
benefit or payment, or subject to attachment, garnishment, levy, execution or
other legal or equitable process.
          14.4 Merger. The merger or consolidation of the Company with any other
company or the transfer of the assets of the Company to any other company by
sale, exchange, liquidation or otherwise or the merger of this Plan with any
other retirement plan shall not in and of itself result in the termination of
the Plan or be deemed a Termination of Employment of any Employee.
          14.5 Valuation of Common Stock. Except as otherwise expressly
provided, for all purposes of this Plan, the value of Common Stock on any day on
which a national securities exchange is open for trading in Common Stock shall
be (a) the mean between the high and low prices at which Common Stock was traded
on such exchange on such day, or (b) if there were no trades of Common Stock on
such exchange on such day, the mean between the high bid and low asked prices
for Common Stock on such day. In the event that the value of Common Stock is to
be determined under this Plan as of a day on which there was no national
exchange open for trading in Common Stock, the value of Common Stock on such day
shall be the value of Common Stock on the most recent day on which a national
exchange was open for trading in Common Stock, as determined in accordance with
the preceding sentence.

- 40 -



--------------------------------------------------------------------------------



 



          14.6 Inability to Locate Distributee. Notwithstanding any other
provision of the Plan, in the event that the Committee cannot locate any person
to whom a payment or distribution is due under the Plan, and no other payee has
become entitled thereto pursuant to any provision of the Plan, the account in
respect of which such payment or distribution is to be made shall be forfeited
at the close of the third Year following the Year in which such payment or
distribution first became due (but in all events prior to the time such account
would otherwise escheat under any applicable state law); provided, that any
account so forfeited shall be reinstated if such person subsequently makes a
valid claim for such benefit.
          14.7 Payment to a Minor or Incompetent. If any amount is payable to a
minor or other legally incompetent person, such amount may be paid in any of the
following ways, as the Committee in its sole discretion shall determine:
                    (a) To the legal representatives of such minor or other
incompetent person;
                    (b) Directly to such minor or other incompetent person;
                    (c) To a parent or guardian of such minor, or to a custodian
for such minor under the Uniform Transfers to Minors Act (or similar statute) of
any jurisdiction or to the person with whom such minor shall reside.
          Payment to such minor or incompetent person, or to such other person
as may be determined by the Committee, as above provided, shall discharge all
Employers, the Committee, the Trustees and any insurance company or other person
or corporation making such payment pursuant to the direction of the Committee,
and none of the foregoing shall be required to see to the proper application of
any such payment to such person pursuant to the provisions of this Section 14.8.
          14.8 Doubt as to Right to Payment. If at any time any doubt exists as
to the right of any person to any payment hereunder or as to the amount or time
of such payment (including, without limitation, any doubt as to identity, or any
case in which any notice has been received from any other person claiming any
interest in amounts payable hereunder, or any case in which a claim from other
persons may exist by reason of community property or similar laws) the Committee
shall be entitled, in its discretion, to direct the Trustee (or any insurance
company) to hold such sum as a segregated amount in trust until such right or
amount or time is determined or until order of a court of competent
jurisdiction, or to pay such sum into court in accordance with appropriate rules
of law in such case then provided, or to make payment only upon receipt of a
bond or similar indemnification (in such amount and in such form as is
satisfactory to the Committee).
          14.9 Estoppel of Members and Beneficiaries. The Employers, Committee,
and Trustee may rely upon any certificate, statement or other representation
made to them by any Employee, Member or Beneficiary with respect to age, length
of service, leave of absence, date of cessation of employment or other fact
required to be determined under any of the provisions of the Plan, and shall not
be liable on account of the payment of any benefits or the doing of any act in
reliance upon any such certificate, statement or other representation. Any such
certificate,

- 41 -



--------------------------------------------------------------------------------



 



statement or other representation made by an Employee or Member shall be
conclusively binding upon such Employee or Member and his Beneficiary and
estate, and such Employee, Member, Beneficiary and estate shall thereafter and
forever be estopped from disputing the truth and correctness of such
certificate, statement or other representation. Any such certificate, statement
or other representation made by a Beneficiary shall be conclusively binding upon
such Beneficiary, and such Beneficiary shall thereafter and forever be estopped
from disputing the truth and correctness of such certificate, statement or other
representation.
          14.10 Claims Procedure. The Committee shall establish a claims
procedure in accordance with applicable law, under which any Member or
Beneficiary whose claim for benefits has been denied shall have a reasonable
opportunity for a full and fair review of the decision denying such claim.
          14.11 Controlling Law. The validity of this Plan or of any of its
provisions shall be determined under, and shall be construed and administered
according to, the laws of the State of New York (without regard to its choice of
law principles), except to the extent preempted by ERISA, or any other
applicable laws of the United States of America. No action (whether at law, in
equity or otherwise) shall be brought by or on behalf of any person for or with
respect to benefits due under this Plan unless the person bringing such action
has timely exhausted the Plan’s claim review procedure. Any action (whether at
law, in equity or otherwise) must be commenced within three (3) years from the
earlier of (a) the date a final determination denying such benefit, in whole or
in part, is issued under the Plan’s claim review procedure and (b) the date such
person’s cause of action first accrued.
          14.12 Separability. If any provision of the Plan or the Trust
Agreement is held invalid or unenforceable, its invalidity or unenforceability
shall not affect any other provisions of the Plan and/or the Trust Agreement,
and the Plan and Trust Agreement shall be construed and enforced as if such
provision had not been included therein.
          14.13 Captions. The captions contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the Plan or
the construction of any provision thereof.
          14.14 Usage. Whenever applicable, the masculine gender, when used in
the Plan, shall include the feminine or neuter gender, and the singular shall
include the plural.
ARTICLE XV
Exempt Loans
          15.1 Application of Article. This Article XV shall apply in the event
that the Trustee shall purchase Common Stock with loan proceeds (including a
purchase on deferred payment terms), and the loan is made by or guaranteed by
the Company or another disqualified person with respect to the Plan. Any such
loan must be primarily for the benefit of the Members participating in the Plan
and their Beneficiaries.

- 42 -



--------------------------------------------------------------------------------



 



          15.2 Use of Proceeds. The proceeds of an Exempt Loan must be used
within a reasonable time after their receipt by the Plan only for any or all of
the following purposes: (a) to acquire Common Stock; (b) to repay such loan;
(c) to repay a prior Exempt Loan.
          15.3 Non-Recourse Requirement. An Exempt Loan shall be without
recourse against the Plan. Such loan shall be payable only out of contributions
(other than contributions of Common Stock or other employer securities) that are
made by the Employers under the Plan in order to meet their obligations under
the loan, collateral given for the loan (if any), and earnings attributable to
the investment of such contributions or to such collateral (including dividends
or other distributions in respect of Common Stock acquired with the proceeds of
an Exempt Loan). The payments made with respect to an Exempt Loan by the Plan
during a Year shall not exceed the excess of (a) the amount of such
contributions and earnings received during or prior to the Year over (b) the
amount of such payments in prior Years. Such contributions and earnings shall be
accounted for separately in the records of the Plan until the loan is repaid.
          15.4 Permitted Collateral. The only assets of the Plan that may be
given as collateral on an Exempt Loan are Common Stock acquired with the
proceeds of the loan, and Common Stock that was collateral on a prior Exempt
Loan repaid with the proceeds of the current Exempt Loan.
          15.5 Default. In the event of default upon an Exempt Loan, the value
of Plan assets transferred in satisfaction of the loan shall not exceed the
amount of default. If the “lender” (not including for this purpose a mere
guarantor) is a disqualified person with respect to the Plan, the loan must
provide for a transfer of Plan assets on default only upon and to the extent of
the failure of the Plan to meet the payment schedule of the loan.
          15.6 Release from Encumbrance. In the event that an Exempt Loan is
secured by collateral in accordance with Section 15.4, such loan must provide
for the release of such collateral in accordance with applicable regulations.
          15.7 Suspense Account. All Common Stock acquired with the proceeds of
an Exempt Loan shall be added to and maintained in a Suspense Account. In the
event that all of such Common Stock shall be pledged as collateral for such
loan, such Common Stock shall be withdrawn from the Suspense Account at the rate
at which it is released from such pledge as provided in Section 15.6. In all
other cases, such Common Stock shall be withdrawn from the Suspense Account at
the rate that would apply under the foregoing provisions of this Section 15.7 if
all such Common Stock had been so pledged. For such purpose, the rate of
withdrawal from the Suspense Account shall be determined under applicable
regulations based on the proportion of payments of both principal and interest
paid for the Year, unless (a) the Committee shall elect to determine the rate of
withdrawal solely with reference to principal payments and (b) a withdrawal
based solely on principal payments shall be permissible under applicable
regulations.
          15.8 Put Option. Except as provided in the following provisions of
this Section 15.8, Common Stock acquired with the proceeds of an Exempt Loan
shall not be subject to a put, call or other option, or buy-sell or similar
arrangement while held by and when distributed by the Plan, whether or not the
Plan is then an ESOP.

- 43 -



--------------------------------------------------------------------------------



 



               15.8.1 Legal Requirement. Common Stock acquired with the proceeds
of an Exempt Loan shall be subject to a put option on the terms and conditions
set forth in this Section 15.8, which terms and conditions shall be construed
and applied so as at all times to comply with applicable regulations under
section 4975 of the Code and section 407(d)(6) of ERISA. Without limiting the
generality of Sections 12.1 and 12.3, or any other provision of the Plan, in the
event that applicable provisions of law, or regulations, are subsequently
modified so as to require or permit a change in any of such terms or conditions,
or to require or permit new, different or additional terms or conditions, the
Company reserves the right to amend this Section 15.8 in any respect or manner
which it may deem necessary or desirable in order to comply with or conform to
applicable law or regulations as so modified.
               15.8.2 Put Options. If Common Stock acquired with the proceeds of
an Exempt Loan, when distributed, is not publicly traded or is subject to a
restriction under federal or state securities laws or regulations thereunder, or
under an agreement affecting such Common Stock which would make such stock not
as freely tradable as stock not subject to such a restriction, a Member shall
have the option to put such stock to the Company at a price equal to the fair
market value thereof, as determined under a fair valuation formula in compliance
with any applicable regulations. Solely for the purposes of this Section 15.8, a
Member shall mean a Member (or former Member) or his Beneficiary to whom the
Plan has distributed shares of Common Stock acquired with the proceeds of an
Exempt Loan, or a donee of either thereof or any person (including an estate or
its distributee) to whom such Common Stock passes by reason of the death of a
Member (or former Member) or a Beneficiary. Under no circumstances may the put
option bind the Plan; however, the Trustee in its discretion may elect to assume
the rights and obligations of the Company with respect to any put option at the
time it is exercised by giving written notice thereof (in such form as the
Trustee shall in its discretion determine) to the Member exercising the put
option. If it is known at the time an Exempt Loan is made that federal or state
law will be violated by the Company’s honoring the put option described in this
Section 15.8.2, a Member shall have the option to put the Common Stock subject
to this Section 15.8.2 in a manner consistent with such federal or state law, to
such affiliate or shareholder (other than this Plan) of the Company as the
Company, in its discretion, may designate (and in such case the provisions of
this Section 15.8 shall be applied as if such shareholder or affiliate were the
Company to the extent necessary or appropriate); provided, however, that any
such affiliate or shareholder shall have substantial net worth at the time the
Exempt Loan is made and such net worth is reasonably expected to remain
substantial.
               15.8.3 Period of Exercisability. The put option shall be
exercisable for a period of at least 60 days following the date of distribution
of Common Stock subject to a put option under this Section 15.8 and, if the
option is not exercised within such 60-day period, for an additional period of
at least 60 days in the following year. In no event shall any period during
which a put option is otherwise exercisable under this subsection 15.8.3 include
any time during which a Member is unable to exercise such option because the
Company (or other party bound by the put option) is prohibited from honoring it
by applicable federal or state law, and the period during which a put option is
so exercisable shall be extended by the amount of time during which such
prohibition was in effect.

- 44 -



--------------------------------------------------------------------------------



 



               15.8.4 Payment. The Company (or the Plan if it assumes the
Company’s obligations pursuant to Section 15.8.2, shall make full payment of the
purchase price for Common Stock which is the subject of a put option that is
properly exercised by a Member within 30 days after the Member surrenders to the
Company (or the Plan) certificates representing such Common Stock, duly endorsed
or accompanied by a stock power duly executed, in either case with his signature
duly guaranteed, and accompanied by all required stock transfer stamps;
provided, that in the event the shares put to the Company pursuant to
Section 15.8.2 were distributed to the Member as part of a total distribution,
the Company may elect to make such payment in substantially equal annual
installments over a period beginning within 30 days after the date the put
option is exercised and not exceeding five years if the Company provides
adequate security and pays a reasonable interest rate with respect thereto.
Payment under a put option may not be restricted by the provisions of an Exempt
Loan or any other loan or arrangement entered into on or after November 1, 1977
to which the Company or the Plan is a party or by which either is bound, unless
so required by applicable state law.
               15.8.5 Nonterminable Rights. The protections and rights provided
by this Section 15.8.5 shall be nonterminable. Thus, if the Plan holds or has
distributed Common Stock acquired with the proceeds of an Exempt Loan, and
either such loan is repaid or the Plan ceases to be an ESOP, such protections
and rights shall continue.
          15.9 Other Terms of Loan. An Exempt Loan must be for a specific term,
and may not be payable on demand except in the case of default. Such loan shall,
at the time it is made, be on terms at least as favorable to the Plan as the
terms of a comparable loan resulting from arm’s length negotiations between
independent parties, and shall not require the payment of interest in excess of
a reasonable rate of interest.
ARTICLE XVI
Leased Employees
          16.1 Definitions. For purposes of this Article XVI, the term “Leased
Employee” means any person (a) who performs or performed services for an
Employer or Affiliate (hereinafter referred to as the “Recipient”) pursuant to
an agreement between the Recipient and any other person (hereinafter referred to
as the “Leasing Organization”), (b) who has performed such services for the
Recipient or for the Recipient and related persons (within the meaning of
section 144(a)(3) of the Code) on a substantially full-time basis for a period
of at least one year, and (c) whose services are performed under primary
direction or control by the Recipient.
          16.2 Treatment of Leased Employees. For purposes of this Plan, a
Leased Employee shall be treated as an ineligible employee of an Affiliate,
whose service for the Recipient (including service during the one-year period
referred to in Section 16.1) is to be taken into account in determining
compliance with the service requirements of the Plan relating to participation
and vesting. However, the Leased Employee shall not be entitled to share in
contributions or forfeitures under the Plan with respect to any service or
compensation attributable to the period during which he is a Leased Employee,
and shall not be eligible to

- 45 -



--------------------------------------------------------------------------------



 



become a Member eligible to accrue benefits under the Plan unless and except to
the extent that he shall at some time, either before or after his service as a
Leased Employee, qualify as an Employee without regard to the provisions of this
Article XVI (in which event, status as a Leased Employee shall be determined
without regard to clause (b) of Section 16.1, to the extent required by
applicable law).
          16.3 Exception for Employees Covered by Plans of Leasing Organization.
Section 16.2 shall not apply to any Leased Employee if such employee is covered
by a money purchase pension plan of the Leasing Organization meeting the
requirements of section 414(n)(5)(B) of the Code and Leased Employees do not
constitute more than 20% of the aggregate “nonhighly compensated work force” (as
defined in section 414(n)(5)(C)(ii) of the Code) of all Employers and
Affiliates.
          16.4 Construction. The purpose of this Article XVI is to comply with
the provisions of section 4l4(n) of the Code. All provisions of this Article
shall be construed consistently therewith, and, without limiting the generality
of the foregoing, no individual shall be treated as a Leased Employee except as
required under such section.
ARTICLE XVII
“Top-Heavy” Provisions
          17.1 Determination of “Top-Heavy” Status.
               17.1.1 Applicable Plans. For purposes of this Article XVII,
“Applicable Plans” shall include (a) each plan of an Employer or Affiliate in
which a Key Employee (as defined in Section 17.1.2 for this Plan, and as defined
in section 416(i) of the Code for each other Applicable Plan) participates
during the five-year period ending on such plan’s “determination date” (as
described in Section 17.1.4) and (b) each other plan of an Employer or Affiliate
which, during such period, enables any plan in clause (a) of this sentence to
meet the requirements of sections 401(a)(4) and 410 of the Code. Any plan not
required to be included under the preceding sentence may also be included, at
the option of the Company, provided that the requirements of sections 401(a)(4)
and 410 of the Code continue to be satisfied for the group of Applicable Plans
after such inclusion. Applicable Plans shall include terminated plans, frozen
plans, and to the extent that benefits are provided with respect to service with
an Employer or an Affiliate, multiemployer plans (described in section 414(f) of
the Code) and multiple employer plans (described in section 413(c) of the Code)
to which an Employer or an Affiliate makes contributions.
               17.1.2 Key Employee. For purposes of this Article XVII, “Key
Employee” for any Year shall mean an employee (including a former employee,
whether or not deceased) of an Employer or Affiliate who, at any time during a
given Year (or, for Years beginning prior to January 1, 2002, any of the four
(4) preceding Years), is one or more of the following:

- 46 -



--------------------------------------------------------------------------------



 



                    (a) An officer of an Employer or Affiliate having Earnings
greater than:
                         (i) for Years ending prior to January 1, 2002, fifty
percent (50%) of the dollar amount in effect under section 415(b)(1)(A) of the
Code for any such Year; and
                         (ii) for Years beginning on or after January 1, 2002,
$130,000 (as adjusted under section 416(i) of the Code);
provided that the number of employees treated as officers shall be no more than
fifty (50) or, if fewer, the greater of three (3) employees or ten percent (10%)
of the employees including Leased Employees as described in Section 16.1
(exclusive of employees described in section 414(q)(5) of the Code).
                    (b) For Years ending prior to January 1, 2002, one of the
ten (10) employees (i) having Earnings of more than the dollar amount described
in Section 3.3.1 and (ii) owning (or considered as owning, within the meaning of
section 416(i) of the Code), the largest percentage interests in value of an
Employer or Affiliate, provided that such percentage interest exceeds one-half
percent (.5%) in value. If two employees have the same interest in the Employer
or Affiliate, the employee having greater Earnings shall be treated as having a
larger interest.
                    (c) A person owning (or considered as owning, within the
meaning of section 416(i) of the Code) more than five percent (5%) of the
outstanding stock of the Employer or Affiliate, or stock possessing more than
five percent (5%) of the total combined voting power of all stock of the
Employer or Affiliate (or having more than five percent (5%) of the capital or
profits interest in any Employer or Affiliate that is not a corporation,
determined under similar principles).
                    (d) A one percent (1%) owner of an Employer or an Affiliate
having Earnings of more than one hundred fifty thousand dollars ($150,000). “One
percent (1%) owner” means any person who would be described in Section 17.1.2(c)
if “one percent (1%)” were substituted for “five percent (5%)” in each place
where it appears in Section 17.1.2(c) paragraph (iii).
               17.1.3 Top Heavy Condition. In any Year during which the sum, for
all Key Employees, of the present value of the cumulative accrued benefits under
all Applicable Plans which are defined benefit plans (determined based on the
actuarial assumptions set forth in the “top-heavy” provisions of such plans) and
the aggregate of the accounts under all Applicable Plans which are defined
contribution plans, exceeds 60% of a similar sum determined for all members in
such plans (but excluding members who are former Key Employees), the Plan shall
be deemed “Top-Heavy.”
               17.1.4 Determination Date. The determination as to whether this
Plan is “Top-Heavy” for a given Year shall be made on the last day of the
preceding Year (the “Determination Date”); and other plans shall be included in
determining whether this Plan is

- 47 -



--------------------------------------------------------------------------------



 



               “Top-Heavy” based on the determination date as defined in Code
section 416(g)(4)(c) for each such plan which occurs in the same calendar year
as such Determination Date for this Plan.
               17.1.5 Valuation. The value of the account balance of accrued
benefits for each Applicable Plan will be determined subject to Code section 416
and the regulations thereunder, as of the most recent Valuation Date occurring
within the 12-month period ending on the applicable determination date for such
plan.
               17.1.6 Distributions within Determination Period. Subject to
Section 17.1.7, distributions from the Plan or any other Applicable Plan on
account of severance from employment, death or disability, made during the one
(1)-year period ending on the applicable Determination Date and other
distributions from the Plan during the five (5)-year period ending on the
applicable determination date (or, prior to January 1, 2002, all distributions
from the Plan (or any other Applicable Plan) during the five (5)-year period
ending on the applicable Determination Date) shall be taken into account in
determining whether the Plan is “Top-Heavy”, subject to Section 17.1.8 in the
case of transferees to or from other plans.
               17.1.7 No Services within Determination Period. Benefits and
distributions shall not be taken into account with respect to any individual who
has not rendered any services to any Employer or Affiliate at any time during
the one (1)-year period (or prior to January 1, 2002, during the five (5)-year
period) ending on the applicable Determination Date.
               17.1.8 Compliance with Code Section 416. The calculation of the
“Top-Heavy” ratio, and the extent to which distributions, rollovers and
transfers from this Plan or any other Applicable Plan shall be taken into
account, will be made in accordance with Code section 416 and applicable
regulations thereunder.
               17.1.9 Beneficiaries. The terms “Key Employee” and “Member”
include their beneficiaries.
               17.1.10 Accrued Benefit Under Defined Benefit Plans. Solely for
purposes of determining whether this Plan or any other Applicable Plan is
“Top-Heavy” for a given Year, the accrued benefit under any defined benefit plan
of a Member other than a Key Employee shall be determined under (a) the method,
if any, that uniformly applies for accrual purposes under all defined benefit
plans maintained by the Employer or an Affiliate, or (b) if there is no such
method, as if such benefit accrued not more rapidly than at the slowest accrual
rate permitted under the fractional accrual rule of section 411(b)(1)(C) of the
Code.
          17.2 Provisions Applicable in “Top-Heavy” Years. For any Year in which
the Plan is deemed to be “Top-Heavy,” the following provisions shall apply to
any Member who has not terminated employment before such Year.
               17.2.1 Required Allocation. The amount of Employer contributions
and forfeitures which shall be allocated to the account of any active Member who
(a) is employed by an Employer or Affiliate on the last day of the Year and
(b) is not a Key Employee shall be (i) at least 3% of such Member’s Earnings for
such Year up to the amount determined in accordance with section 401(a)(17) of
the Code, or, (ii) if less, an amount equal to such Earnings multiplied

- 48 -



--------------------------------------------------------------------------------



 



by the highest allocation rate for any Key Employee. For purposes of the
preceding sentence, the allocation rate for each individual Key Employee shall
be determined by dividing the Employer contributions and forfeitures allocated
to such Key Employee’s account under all Applicable Plans considered together,
by his Earnings; provided, however, that clause (ii) does not apply if this Plan
enables a defined benefit plan required to be so aggregated under Section 17.1.1
to meet the requirements of section 401(a)(4) or 410 of the Code. The
minimum-allocation provisions of this Section 17.2.1 shall, to the extent
necessary, be satisfied by special Employer contributions made by the Employer
for that purpose. Notwithstanding the foregoing, the minimum allocations
otherwise required by this Section 17.2.1 shall not be required to be made for
any Member if such Member is covered under a defined benefit plan maintained by
an Employer or an Affiliate which provides the minimum benefit required under
section 416(c)(1) of the Code, and/or to the extent that the minimum allocation
otherwise required by this Section 17.2.1 is made under another defined
contribution plan maintained by an Employer or an Affiliate. In addition, any
minimum allocation required to be made for a Member who is not a Key Employee
shall be deemed satisfied to the extent of the benefits provided by any other
qualified plan maintained by an Employer or an Affiliate.
               17.2.2 Vesting. Any Member shall be vested in his account on a
basis at least as favorable as is provided under the following schedule:

          Years of Employment   Vested Percentage
Less than 2
    0 %
 
       
2 but less than 3
    20 %
 
       
3 but less than 4
    40 %
 
       
4 but less than 5
    60 %
 
       
5 but less than 6
    80 %
 
       
6 or more
    100 %

          In any Year in which the Plan is not deemed to be “Top- Heavy,” the
minimum Vested Percentage of any account shall be no less than that which was
determined as of the last day of the last Year in which the Plan was deemed to
be “Top-Heavy.” The minimum vesting schedule set out above shall apply to all
benefits within the meaning of Code section 411(a)(7) except those attributable
to employee contributions, including benefits accrued before the effective date
of this Article XVII and benefits accrued before the Plan became “Top-Heavy.”
Any vesting schedule change caused by alterations in the Plan’s “Top-Heavy”
status shall be deemed to result from a Plan amendment giving rise to the right
of election required by Code section 411(a)(10)(B).
          The provisions of Sections 17.2.1 and 17.2.2 shall not apply to any
employee included in a unit of employees covered by a collective bargaining
agreement if, within the

- 49 -



--------------------------------------------------------------------------------



 



meaning of section 416(i)(4) of the Code, retirement benefits were the subject
of good faith bargaining.
     IN WITNESS WHEREOF, ARROW ELECTRONICS, INC. has caused this instrument to
be executed by its duly authorized officer, and its corporate seal to be
hereunto affixed, this 18th day of April 2007 pursuant to authorization and
direction of the Management Pension Investment and Oversight Committee at a
meeting on November 17, 2006.

             
/s/ Wayne Brody
      By   /s/ Peter S. Brown
 
           
Secretary
          Senior Vice President

- 50 -



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 1
          In connection with the acquisition by the Company of the electronics
distribution businesses of Ducommun Incorporated (the “Ducommun Acquisition”),
the Plan is amended in the following respects:
          S1.1 In the case of any individual who became an Employee on or about
January 11, 1988 in connection with the Ducommun Acquisition, and who remained
an Employee continuously from that time through December 31, 1989, the term
“Year of Service” shall include, effective on and after January 1, 1990, any
Year (i) during which such Employee was employed by Ducommun and (ii) which
would have been a Year of Employment had such Employee been employed instead by
an Employer.

S1-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 2
          In connection with the acquisition by the Company of all of the issued
and outstanding shares of common stock of Lex Electronics Inc. (“Lex”), the Plan
is amended as follows, effective September 27, 1991:
          S2.1 Solely for purposes of Section 2.1 of the Plan, an individual who
became an employee of an Employer or Affiliate on or about September 27, 1991 in
connection with the acquisition by the Company of all of the issued and
outstanding shares of common stock of Lex shall be credited with Hours of
Service for his service with Lex or its subsidiary Almac Electronics
Corporation, such service to be converted to Hours of Service on the basis that
one month equals 190 Hours of Service, one week equals 45 Hours of Service and
one day equals 10 Hours of Service.

S2-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 3
          In connection with the acquisition by the Company of certain assets of
Zeus Components, Inc. (the “Zeus Acquisition”), the Plan is amended in the
following respects:
          S3.1 In the case of an individual who becomes employed by an Employer
or Affiliate on or about May 19, 1993 in connection with the Zeus Acquisition (a
“Zeus Transferee”), service with Zeus Components, Inc. shall be treated for
purposes of Section 2.1 as though it were service with an Employer or Affiliate.
For this purpose, any service measured in terms of elapsed time shall be
converted to Hours of Service on the basis that one month equals 190 Hours, one
week equals 45 Hours and one day equals 10 Hours.
          S3.2 In the case of a Zeus Transferee who continues to be employed by
an Employer or Affiliate through December 31, 1994, service with Zeus
Components, Inc. shall be treated, on and after January 1, 1995, as service with
an Employer or Affiliate for purposes of determining such Zeus Transferee’s
Years of Service under the Plan. For this purpose, any service measured in terms
of elapsed time shall be converted to Hours of Service on the basis that one
month equals 190 Hours, one week equals 45 Hours and one day equals 10 Hours.

S3-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 4
          In connection with the acquisition by Arrow Electronics, Inc. of all
of the issued and outstanding shares of common stock of Gates/FA Distributing,
Inc. (the “Gates Acquisition”), the Plan is amended as follows:
          S4.1 In the case of an individual who becomes an employee of an
Employer or Affiliate on or about September 23, 1994 in connection with the
Gates Acquisition, service with Gates/FA Distributing, Inc. shall be treated,
for purposes of Section 2.1 and for purposes of determining such individual’s
Years of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 hours of
Service. An individual described in this Section S4.1 shall become a Member on
the first Entry Date on or after January 1, 1995 on which he has satisfied the
requirements of Section 2.1.

S4-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 5
          In connection with the acquisition by Arrow Electronics, Inc. of all
of the issued and outstanding shares of common stock of Anthem Electronics, Inc.
(the “Anthem Acquisition”), the Plan is amended as follows:
          S5.1 In the case of an individual who becomes an employee of an
Employer or Affiliate on or about November 20, 1994 in connection with the
Anthem Acquisition, service with Anthem Electronics, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual’s Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 hours of
Service. An individual described in this Section S5.1 shall become a Member on
the first Entry Date on or after January 1, 1995 on which he has satisfied the
requirements of Section 2.1.

S5-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 6
TO THE
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable
to Employees of Capstone Electronics Corp.
          Effective as of January 1, 1997 Capstone Electronics Corp. adopted
this Plan with the approval of the Company. This Supplement No. 6 provides for
such adoption and sets forth special provisions of the Plan that apply to
certain individuals who were employed by Capstone prior to January 1, 1997.
           S6.1 Special Definitions. For purposes of this Supplement 6:
 S6.1.1 “Capstone” means Capstone Electronics Corp., a Delaware corporation.
                       S6.1.2 “Capstone Account” means the account maintained
under the Capstone Plan for each Capstone Member immediately prior to
December 31, 1996.
                       S6.1.3 “Capstone Member” means a member of the Capstone
Plan who had an undistributed Capstone Account immediately prior to December 31,
1996 or who was eligible under section 4.2 of the Capstone Plan to share in the
Capstone Plan contribution (if any) made with respect to the 1996 Year.
             S6.1.4 “Capstone Plan” means the Capstone Electronics Profit-
Sharing Plan, as in effect prior to December 31, 1996.
           S6.2 Membership in Plan Effective January 1, 1997. Capstone shall be
an Employer under the Plan effective on and after January 1, 1997, which shall
be the first Entry Date under the Plan applicable to Employees of Capstone.
Employees then employed by Capstone shall become Members on such Entry Date if
they were members of the Capstone Plan on December 31, 1996, or if they
otherwise satisfy the requirements of Article II to become a Member of the Plan
on January 1, 1997.
          S6.3 Credit Under the Plan for Years of Service with Capstone. A
Capstone Member’s Years of Service under the Plan shall be the service credited
to such Member for vesting purposes under the Capstone Plan as of December 31,
1996 plus any additional service credited under the rules of this Plan for
periods before or after January 1, 1997 but without duplication.

S6-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 7
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable to
Former Employees of Farnell Electronic Services
          In connection with the acquisition by the Company, effective
January 31, 1997, of all the issued and outstanding shares of common stock of
Farnell Holding, Inc., which wholly owns Farnell Electronics, Inc., of which
Farnell Electronic Services (“Farnell”) is a division, the Plan is amended in
the following respects:
          S7.1 Credit Under the Plan for Service with Farnell. In the case of a
Farnell employee who transferred to the employ of the Company on or about
January 31, 1997 in connection with the above-described acquisition of Farnell,
eligibility to participate, Hours of Service and Years of Service under the Plan
shall be determined by taking into account employment his most recent period of
employment with Farnell immediately prior to January 31, 1997 as if Farnell had
been an Affiliate for such period. The Committee may use and rely upon records
maintained by Farnell to compute Hours of Service in order to determine the
Years of Service to be credited to such former employee and his eligibility to
participate in accordance with Section 2.1 based on his employment with Farnell.

S7-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 8
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable
to Employees of Consan, Incorporated
          Effective as of February 4, 1997 Consan, Incorporated (“Consan”)
adopted this Plan with the approval of the Company. This Supplement No. 8
provides for such adoption and sets forth special provisions of the Plan that
apply to certain individuals who were employed by Consan prior to February 4,
1997.
          S8.1 Membership in Plan Effective February 4, 1997. Consan shall be an
Employer under the Plan effective on and after February 4, 1997. Employees then
employed by Consan (“Consan Employees”) shall become Members of the Plan in
accordance with Section 2.1.
          S8.2 Credit Under the Plan for Service with Consan. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account a Consan Employee’s most recent period of
employment with Consan immediately prior to February 4, 1997 as if Consan had
been an Affiliate for such period. The Committee may use and rely upon records
maintained by Consan to compute Hours of Service in order to determine Years of
Service to be credited to such employee and his eligibility to participate in
accordance with Section 2.1 based on his employment with Consan.

S8-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 9
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable to
Former Employees of Richey Electronics, Inc.
          In connection with the acquisition by the Company of all the issued
and outstanding shares of common stock of Richey Electronics, Inc. (“Richey”),
effective January 8, 1999, the Plan is amended in the following respects:
          S9.1 Credit Under the Plan for Service with Richey. In the case of a
Richey employee who transferred to the employ of the Company on or about
January 8, 1999 in connection with the above-described acquisition of Richey,
eligibility to participate, Hours of Service and Years of Service under the Plan
shall be determined by taking into account his most recent period of employment
with Richey immediately prior to January 8, 1999 as if Richey had been an
Affiliate for such period. The Committee may use and rely upon records
maintained by Richey to compute Hours of Service in order to determine the Years
of Service to be credited to such former employee and his eligibility to
participate in accordance with Section 2.1 based on his employment with Richey.

S9-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 10
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable
to Employees of Scientific & Business Minicomputers, Inc.
          Effective as of May 1, 1998 Scientific & Business Minicomputers, Inc.
(“SBM”) adopted this Plan with the approval of the Company. This Supplement
No. 10 provides for such adoption and sets forth special provisions of the Plan
that apply to certain individuals who were employed by SBM prior to May 1, 1998.
          S10.1 Membership in Plan Effective May 1, 1998. SBM shall be an
Employer under the Plan effective on and after May 1, 1998. Employees then
employed by SBM (“SBM Employees”) shall become Members of the Plan in accordance
with Section 2.1.
          S10.2 Credit Under the Plan for Service with SBM. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account an SBM Employee’s most recent period of
employment with SBM immediately prior to January 1, 1999 as if SBM had been an
Affiliate for such period. The Committee may use and rely upon records
maintained by SBM to compute Hours of Service in order to determine Years of
Service to be credited to such employee and his eligibility to participate in
accordance with Section 2.1 based on his employment with SBM.

S10-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 11
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable
to Employees of Support Net, Inc.
          Effective as of January 1, 1999 Support Net, Inc. (“Support Net”)
adopted this Plan with the approval of the Company. This Supplement No. 11
provides for such adoption and sets forth special provisions of the Plan that
apply to certain individuals who were employed by Support Net prior to
January 1, 1999.
          S11.1 Membership in Plan Effective January 1, 1999. Support Net shall
be an Employer under the Plan effective on and after January 1, 1999, which
shall be the first Entry Date under the Plan applicable to Employees of Support
Net. Employees then employed by Support Net (“Support Net Employees”) shall
become Members of the Plan in accordance with Section 2.1.
          S11.2 Credit Under the Plan for Service with Support Net. Eligibility
to participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account a Support Net Employee’s most recent period of
employment with Support Net immediately prior to January 1, 1999 as if Support
Net had been an Affiliate for such period. The Committee may use and rely upon
records maintained by Support Net to compute Hours of Service in order to
determine Years of Service to be credited to such employee and his eligibility
to participate in accordance with Section 2.1 based on his employment with
Support Net.

S11-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 12
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable to
Former Employees of Wyle Electronics, Inc.
          In connection with the acquisition by the Company of all the issued
and outstanding shares of common stock of Wyle Electronics, Inc. (“Wyle”),
effective October 16, 2000, and the subsequent transfer of employees of Wyle to
the employ of the Company effective January 1, 2001, the Plan is amended in the
following respects:
          S12.1 Credit Under the Plan for Service with Wyle. In the case of a
Wyle employee who became an employee of the Company in connection with the
above-described acquisition of Wyle, eligibility to participate, Hours of
Service and Years of Service under the Plan shall be determined by taking into
account his most recent period of employment with Wyle immediately prior to his
transfer to employment with the Company as if Wyle had been an Affiliate for
such period. The Committee may use and rely upon records maintained by Wyle to
compute Hours of Service in order to determine the Years of Service to be
credited to such former employee and his eligibility to participate in
accordance with Section 2.1 based on his employment with Wyle.

S12 -1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 13
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
Special Provisions Applicable to
Former Employees of Pioneer-Standard Electronics, Inc.
          The following special provisions have been adopted in connection with
the acquisition by the Company of substantially all of the assets of
Pioneer-Standard’s Industrial Electronics Division of Pioneer-Standard
Electronics, Inc. (“Pioneer”) and the resulting transfer of certain employees of
Pioneer to the employ of the Company effective March 1, 2003.
          S13.1 Date of Membership. In the case of a Pioneer employee who became
an Employee on March 1, 2003, in connection with the above-described acquisition
(a “Pioneer Employee”):
          (a) A Pioneer Employee who was employed by Pioneer on July 2, 2002
will become a Member effective July 1, 2003 if he is then age 21 or older and an
Employee, and otherwise on the first Entry Date thereafter on which he is at
least 21 (and remains an Employee).
          (b) Any other Pioneer Employee who was employed by Pioneer on
January 1, 2003 will (i) be credited with his first Hour of Service under the
Plan as of January 1, 2003, and (ii) be credited with 190 Hours of Service for
January and February, 2003, if he had any paid working hour with Pioneer in such
month (and shall be eligible to become a Member on January 1, 2004 if he is
thereby credited with at least 1,000 Hours of Service during the calendar year
2003 and is then age 21 or older and an Employee).
          (c) A Pioneer Employee who is not described in paragraph (a) or
(b) above shall be entitled to become a Member only upon satisfying the
requirements of Section 2.1, applied without regard to his prior employment with
Pioneer.
          S13.2 Vesting. Years of Service for a Pioneer Employee described in
paragraph (a) or (b) of Section S13.1 shall take into account his employment
with Pioneer prior to March 1, 2003, as follows:
          (a) The Pioneer Employee shall be credited with 190 Hours of Service
for each of January and February 2003 if he had any paid working hour with
Pioneer in such month.
          (b) A Pioneer Employee shall be credited with Years of Service for
periods prior to January 1, 2003 equal to the number of full years of his most
recent continuous period of employment with Pioneer prior to January 1, 2003
plus any fraction of such a year in excess of 6 months.
          (c) A Pioneer Employee who was employed by the Company within 90 days
prior to the commencement of his employment with Pioneer shall be entitled to
reinstatement of his Years of Service prior to such employment with Pioneer,
whether or

S13 - 1



--------------------------------------------------------------------------------



 



not such Years of Service would otherwise be disregarded under any break rule of
the Plan.
          S13.3 Pioneer Records. The Committee may use and rely upon records
maintained by Pioneer and apply such conventions it deems necessary or desirable
to determine Years of Service to be credited to such Pioneer Employee and his
eligibility to participate in accordance with Section 2.1 and this Supplement 13
based on his employment with Pioneer.

S13 - 2